—_— _— - —-

Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 1 of 79

EXHIBIT A
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 2 of 79

FRANK MANGANELLA
585 N. Fulton Avenue
Lindenhurst, NY 11757

March 15, 2019

The Honorable Edgardo Ramos
The United States District Court
Southern District of New York

Dear Judge Edgardo Ramos,

My name is Frank Manganella. I am a retired senior court clerk
with the New York State Court System, formally of Brooklyn and Queens
Supreme Courts. I started my career as a Unified Court Officer and Senior
Court Officer respectively for 10 years, and for the remaining 22 years, as a
Senior Court Clerk. ] have had the pleasure of working with Queens
Supreme Court Judges, Judge John A. Milano and Judge Peter J. Kelly, the
current Queens Surrogate Court Judge.

I am writing on behalf of Robert Espinel who will be appearing before you
for sentencing on April 10, 2019. I was devastated when I heard about the
situation Mr. Espinel was in and how it would affect his family. Mr.
Espinel, affectionately known as Bobby, has been a friend of mine for the
past 30 years. I know his wife, Jennifer Espinel for quite sometime, having
worked with her Dad, Andrew Walsh, a former Associate Court Clerk of
Queens Supreme Court and his two beautiful girls, Emily and Allison.
Bobby is a dedicated family man and is dedicated to his two girls. Many
times we would run into each other in Nassau and Suffolk County where
his daughters and my daughter would be competing in cheerleading
competitions. He was a member of my softball team in the Queens Court
League. He and his brother Dennis helped me win many championships for
the Queens Court League. Because of his loyalty and friendship to me J am
_ imploring you to have some compassion for him and his family. Whatever
time he will be serving is time away from his family, Jennifer, Emily and
“

Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 3 of 79

Allison. Time that he and his family will never get back. I appreciate you
taking time to read my letter. Thank you for your consideration.

Yours truly,

eee

rank Manganella

   
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 4 of 79

February 5, 2019

Joanne and Francis Russo
94-07 214th Place

Queens Village, NY 11428
1-718-464-7841

Dear Judge Ramos,

I'm writing to you on behalf of Bobby Espinel, a young man that grew up around the
corner from us here in Queens Village. At this point my husband and | are still residing
in Queens Village.

| was fortunate enough to work at our local Catholic Church, Our Lady Of Lourdes in
Queens Village as Director of Religious Education for 41 years. | am currently retired.
My husband worked for Bishop Loughlin Memorial High School in Brooklyn as
Director of Building Services for over 38 years and is also currently retired.

We have known Bobby for over 40 years and he is a close friend to both of our sons.
Our neighborhood at the time was very unique and there were several children that
formed a close and lasting friendship that took them into adult hood. They had a very
healthy and wonderful growing up experience and never caused us concern.

When they were young they would spend many hours playing in each other's houses,
playing sports and socializing. Bobby was one of the few that would accompany my
husband with our sons when he would have to check on his work place on the
weekends in Brooklyn. They to this day talk about the memories of those outings. They
all played for HBOVB little league and fostered many memories of the time they spent
at the field playing their games and rooting their friends as they would play their
games.

They all were in each other's weddings and attended special occasions such as
Birthdays, Baptisms, Communions, Confirmations, Anniversaries and Graduations. For
years they would be gatherings at Christmas time with their families to make sure they
all kept in touch. Bobby on many occasions would plan and oversee these special
times. They all have a bond that was developed at a young age and is still growing.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 5 of 79

As a Parent | have very fond memories of Bobby. He has had meals at our home and
spent a few holidays with us at well. When his mother died | remember the first
Mother's Day following receiving a call from him wishing me A Happy Mother's Day as
his mother was no longer with us.. That has stayed with me for years and always will.
He always calls me mom which | love and appreciate after all these years. | have

known very few who have a heart as big as Bobby. He is very caring and would help
out when ever he could. He has so much to offer. | have witnessed his happiness he
has with his wife Jenn and his daughters.

He is an excellent husband and wonderful father. He always is involved in their lives
and supportive in all of their endeavors. He has so much love for them and for others.
Watching him over the years has been special to both of us. We are proud of him and
who he has become. He is part of our family. He is a good, decent and thoughtful
man.

We ask that the court be lenient on him as he has a heavy heart and is suffering that
will be with him for his entire life. If additional information or recommendations are
needed from us feel free to call upon us at anytime. We want to help in any way we
can.

Sincerely,

Joanne and Francis Russo
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 6 of 79

DENNIS M. ESPINEL
101 Avoncroft Court
Apex, North Carolina 27502

Mustangs39@aol.com
516-695-3878

January 19, 2019

The Honorable Ramos
The United States District Court
Southern District of New York

Re: Robert W. Espinel

Dear Honorable Sir:

Please allow me to introduce myself. | am Dennis Espinel, the older brother of Robert W.
Espinel, a defendant who will be standing before you for sentencing on May 08, 2019. As you
may recall, my brother Bobby has plead guilty to the charge of Conspiracy to Commit Bribery.

Please accept this correspondence as a Character Reference Letter regarding my brother. While |
am honored to share with you my thoughts and insight as to my brother’s impeccable character,
| am truly saddened that Bobby has found himself appearing before you. He has always led a
God fearing and law-abiding life.

Bobby joined the New York City Police Department in 1995. Our family was so very proud of him
and we all attended his NYPD Police Academy Graduation. During his 20 plus years of dedicated
Police Service, | was with him for every accolade, story, award, and far too many NYPD Officer’s
Funerals, which we proudly attended together. Bobby served for 22 years. For 18 of those years
he proudly served as a patrolman in the 102 precinct. He then served 3+ years in the

Gun Licensing Division.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 7 of 79

Bobby has been married to his wife, Jennifer for over 20 years. Like him, she has lived in services
to the people of this State, in that she is a Queens Court Clerk. Together they are raising two
gorgeous daughters, Emily who is 17 years old, and Allie who is 13. Bobby and Jennifer have
worked hard together to instill their moral compass into their girls. They have been raised as
Catholics, who have received their sacraments from baptism to confirmation. Both girls are
Honor Roll Students attending Seaford High School, and stellar athletes like their father. Bobby
has been “Coach/Uncle” to his girls’ sports teams and consistently volunteers at countless
school and church functions for his girls. Like so many parents, he has spent many hours
assisting his girls with homework assignments, as well as attending many sports events, dance
recitals, and school functions in support of his daughters. He drives numerous car pools, and
hosts many gatherings for his daughters’ friends, all in the name of love.

Presently, Bobby is helping Emily complete College Acceptance Applications, as well as taking
her on College Campus Tours. Bobby knows he has been privileged and honored to participate
in these everyday events with his family. He further knows that it is these simple life moments
that mean the most to the heart, and he fears that it is these moments that will break Bobby,
and his families hearts the most to miss.

Your honor, Bobby is the epitome of a great husband, father, son, uncle, and most of all the best
brother. Not only has Bobby always been front and center for his girls, he has also been there
for his four nephews and one niece.

While I have many stories | can tell you about how Bobby is a dedicated uncle and father, allow
me to tell you one story that will paint a Perfect Picture of my brother’s character. In 2013, Emily
was having a night time dance recital in New York, the same day my son Ryan, was graduating
High School in North Carolina. While this certainly posed a dilemma to say the least, Bobby
created a solution. Unbeknownst to our family, he took the first flight that morning from New
York City to Raleigh, North Carolina to see his nephew graduate. What a wonderful surprise!
Right after the morning graduation, Bobby rushed back to New York to jump into his seat at his
daughter’s dance recital that evening. Again, Bobby is the epitome of a great uncle, friend, and
dad. This is the Bobby you cannot possibly know by simply looking at him.

Indulge me one last story when | graduated the North Carolina Law Enforcement Academy in
Raleigh, NC. Bobby was given the date of my graduation. | never imagined he could find time to
be there, but as | walked up to receive my diploma, there he was, right in the front row! Your
honor, that is Bobby in a nutshell! He told me he would not have missed my Academy
Graduation for anything. Bobby being Bobby, he flew immediately back to NY to be with his
family. He always places his family and friends above all, as he has continuously proven to be a
great friend, son, brother, uncle, husband and dad.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 8 of 79

Bobby understands and accepts responsibility for his role in committing his crime. He feels he
has let down his brothers and sisters in blue, his community, and the most painful thought of all,
is letting his family down.

Needless to say, Bobby’s actions have caused his family a great deal of stress, sadness, fear of
the unknown, and anxiety. Now more than ever Bobby wishes he could turn back time, and
have one last do over, one Hail Mary.

Since his arrest in this matter, he struggles every day with Mental Health Issues, including, but
not limited to, Anxiety, Depression, C-PTSD, Insomnia, Guilt, and Deep, Deep Remorse. His role
in this matter has also caused financial devastation for Bobby and his family. Photos and videos,
which were, and continue to be broadcast all over the Local News, as well as the front page of
Newspapers, have caused Bobby and his family great shame.

Our entire family, friends, and community were shocked and saddened to say the least, when
he was arrested, charged, and ultimately plead guilty to this offense before Your Honor. Bobby
being on the other side of the law is something | could have never fathomed to be possible. He
has always lived his life guided by his high morals and integrity.

It is extremely comforting to know his family, friends, and all that know him, have given their
undeniable support while he tries to find his way through this situation.

| beg this Court for leniency. Please allow Bobby to be back in his life, both mentally and
physically. if granted the chance to continue with his life, he will dedicate his remaining days to
the Lord and his family, forever trying to right the wrong and pain his actions have caused.
Know Bobby is loved, and so desperately needed by his wife and two young daughters. Please
allow them the time to heal.

Thank you for taking the time to read and consider my letter.

sy) yours,

Dennis M. Espinel
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 9 of 79

To Judge Ramos

I am writing in regards to Bobby Espinel. Bobby is a very warm and caring hearted
person. He volunteers his time at Seaford schools. My daughter played basketball on the same
team as his daughter. Bobby is one of those dads who always offers to drive the kids on the team
to a game or practice when the parents cannot. He is very supportive to his family and friends.
Always willing to lend a hand. When I was working on projects at home, Bobby would always
offer to come by and help us. He is a very caring and loving father to his girls and a very loving
and supportive husband to his wife Jennifer. He always thinks of his family first and will do what
is best for them. Bobby is very well liked and loved by the people in our town due to his great
character and respect for others.

Sincerely,

Jenny Triola.

3668 Hilaire Way
Seaford, N.Y. 11783
516 304-8667

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 10 of 79

Brian P. Triola
3668 Hilaire Way
Seaford, NY 11783

December 5, 2018

Your Honor:
This letter is written by me, Brian P. Triola, on behalf of Bobby Estinel. | have known Bobby for
about three and a half years and ! am happy to write a letter of reference for him.

| first became acquainted with Bobby through our children. My oldest daughter plays basketball and
that’s how Bobby and | became friends.

Bobby Estinel has been a loyal friend. When | first met him, he was the one that would willingly
volunteer to transport my children and others to their games.

He has always been respectful and honorable towards me and my family. | certainly trust him with
my children. He has always been there for me and my family. As a matter of fact, if he sees that |
need something done, Bobby is always willing to lend a hand even without being asked.

Not only has he been a friend to me, but he contributes to the community. | have not seen any
negative qualities, but as previously stated he displays empathy to others.

| truly believe and pray that others will see beyond any mistakes and see the personable, good soul
that Bobby is.

Respectfully yours,

Brian P. Triola
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 11 of 79

Feb. 22, 2019
Dear Judge Ramos,

| am a friend and neighbor of Robert Espinel and | am writing this letter to help you
understand what an important part of the Seaford community Bobby is. Bobby is a hands
on father who coached both of his daughters in Seaford Little League while | served as a
member of the board. | watched him coach his team, teaching the girls the game as well
as great sportsmanship and love for themselves. Bobby was always available to lend a
helping hand in anything the league, players or parents needed.

In our town, he is somewhat known as our neighborhood watch. He encouraged moms
and children to be aware of our surroundings and obey driving laws to ensure safety of
our children.

| want to share a person story about this friend. While my husband and daughter were
out of town at a soccer tournament, | was unfortunately involved in a four car accident. |
was uninjured, but shaken and afraid. At the scene, while waiting for police to arrive, |
called Bobby and told him what happened. He told me to remain in my vehicle and he
raced over. He calmed me down, made sure | was physically ok, pulled my car over for
me and spoke to police at the scene. He proceeded to follow me home and checked up
on me periadically that weekend. This story is not unusual. Bobby is known as the man
to call when you need a helping hand.

As a Board Member of the Seaford Booster Club, once again we reached out to Bobby
for help. We didn’t have to ask twice. He helped repair our outdoor snack shack and
prepare it for the fall season.

Bobby is a model community member and | urge you to take this information into
consideration.

 

Seaford, NY 11783
Seaford Booster Club Board member
Seaford community member
-ER Document 78-1 Filed 04/15/19 Page 12 of 79

17-cr-00398

Case 1

 

 

 

 

 

 

 

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 13 of 79

Dear Judge Ramos,

I am writing you this letter to respectfully ask for leniency for my long time friend Robert
Espinel (Bobby). I have known Bobby since we were in our late teens, so 1 am going back almost
30 years. Bobby has been one of the greatest friends to me since then. I met my husband through
him over 25 years ago and we had him as our best man at our wedding 22 years ago. Our
friendship with Bobby is not just a friendship. He is family to us and our three children. We love
his wife Jenn and his daughters Emily and Allison.

Bobby is someone who would always be there no matter when or what you needed. I have
seen countless times when called upon he would drop everything to make time to help any one of
us. He is a good and decent person regardless of recent happenings that might say otherwise. He
is very important to all of us and as you can imagine this is all very devastating, but we will all
be there for him and his family now as we know he would be there if it was the other way
around.

We are at your mercy, and I’m pleading for you to try and see the good side of this wonderful
family man and friend. Please, if you can find it in your heart to not take him away from his wife
and his daughters who need him so much in their lives. One of his daughters will be graduating
high school and one will be having her sweet 16 in the next couple of years. His girls need their
dad in their lives for these milestones among so many other reasons, He is the rock of his family
and they love him.

In closing, I just want you to understand how loved he is and really what a great person he is.
Please help us keep our friend and family member with us and keep this family intact. I can’t
bear the thought of his beautiful girls knowing they can’t see him everyday and include him in
their life choices and all the great things that he would miss with them.

Thank you for your consideration.

Respectfully,

aedog Mts

 

Kathryn Manzi

855 Herman Avenue
Franklin Square, NY 11010
(516) 984-5498
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 14 of 79

February 10, 2019

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Robert Espinel
To The Honorable Judge Edgardo Ramos:

We are writing regarding a very good friend of ours, Robert Espinel. For as long as we have known
Bobby, he has been a very hard worker, a wonderful family man and a terrific friend to have.

We have had the pleasure to know Bobby for ten years as a friend, neighbor and wonderful coach to our
children. We can confirm that he is a man of integrity and is extremely dedicated to his family, friends
and the community. The moment we met Bobby we knew he would be a friend forever. He is there for
anyone who needs.

Mr. Espinel has expressed remorse for any of his mistakes he has made, and it is our sincere hope that
the court takes this letter into consideration at the time of sentencing.

Thank you.
Si Sincerely,
fo 4h be 4 CAF
Brian W. Padgett Lisa R. Padgett
1750 Washington Avenue 1750 Washington Avenue

Seaford, New York 11783 Seaford, New York 11783
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 15 of 79

March 1, 2019

Dear Judge Ramos,

My name is George Martinek and | am an 82 year old who retired from working in the
airline industry since 2000. Please excuse me for not using email. I’m not very good with
technology. Although | live in Lynbrook, all my children live in Seaford NY. 1 make many trips to
see my children and grandchild that | love very much. My children keep me very busy especially
my youngest daughter who lives on Cherrywood Place in Seaford. Our family has also been
blessed by my daughter being neighbors with Bobby Espinal. Bobby has been a true and
upstanding guy to our entire family since the day we met back in 2004. He is always there to
lend a hand, help us out with anything we need and just stops by to check in on us when we are
babysitting. My wife and | are a bit old school and don’t trust too many people with our
precious grandchildren, but Bobby, we don’t even think twice. He is a model family man. From
all the time we spend on the block, you can see that he is the heart of his household. How he
takes care of his wife and children is admirable. | needed to send you this letter so you can
understand the man behind the name and the great character he exhibits. Thank you Judge.

George J Martinek Sr,

Large nets

31 Summit Ave

 

Lynbrook, NY 11563

(516) 596-1081
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 16 of 79

February 22, 2019
Dear Judge Ramos:

| am writing this letter regarding my friend and neighbor, Robert Espinel. | have known Bobby for about
3 years.

Let me start by saying he is a wonderful father to his children. He is very involved whether it be
coaching for sports or helping with school related functions. He absolutely adores his family.

He is also a wonderful neighbor. He has helped and offered to help numerous people on many
occasions. | am the administrator on our neighborhood facebook page. Whenever someone needs
help, no matter what it is, Bobby is the first one to offer assistance. My own mother, who was having
car trouble not long ago, posted asking for advice, Bobby was the first one, not even knowing who she is
to offer to help her.

In closing, Bobby is one of the nicest, most humble people | know. Please, | ask that you take all of the
above into consideration and see Bobby for the wonderful person he is. If you spend 5 minutes chatting
with him, you will see what | mean.

Thank you in advange for your consideration,
\ .

Donna Jebaily

 

2055 Washington Avenue,
Seaford, NY 11783
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 17 of 79

 

 

1 -
rye the sp te
PS ie 4

 

ep obie . : 1
ON a Mosk hye

  

 

wr ey bey
wtSaet

 
 

     

Leb tenlog |

 

 

 

wot

 

er ne ee

   
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 18 of 79

February 4, 2019
Dear Judge Ramos,

This letter is written in support of Robert Espinel. My husband and | wanted to let
you know our thoughts on the true character of Mr. Espinel as we have witnessed
it over the years.

1am 69 years old and married to my husband Robert Manzi since 1969. We have
one married son and three married daughters. We’ve been blessed with eleven
beautiful grandchildren ages 20, 17, 14, 14, 11, 11, 10, 7, 5, 2 and 1 years old. |
am a registered nurse since 1982. | have worked at Franklin General Hospital
Medical Center (now part of North Shore Health Systems) for 31 years, 24 of them
inthe ER. | retired 5 years ago. My husband, Robert Manzi, 72, was a decorated
police officer and member of the Honor Legion in the NYPD, retired in 1988. He is
currently employed at Listowell Inc. for 25 years.

We have known Mr. Espinel, known to us at Bobby for approximately 40 years.
He and his family lived a block away from us in Queens Village. Our children and
Bobby became fast friends and remain so to this day. Bobby became to us an
extension of our family and affectionately refers to me as “mom”.

There were 34 children on our block. They were of all ages, colors and religious
denominations. My husband and | cannot remember a single negative incident
between them and the 22 years we lived there. Sixteen of them became friends
for life. They often ordered pizza delivered to the car in front of our house. Each
of them always there for each other during good times and sorrow, especially
Bobby. He was the best man at my son’s wedding and he and his wife, Jen were
always included in my girls wedding celebrations as family. We've shared
holidays and special occasions throughout the years. The friends have continued
their close relationships sharing in weddings, births, special yearly Christmas
parties with Santa for the friends and their children as they grew.

Bobby often arranged these. He has always been there for everyone.

| have one very special memory with Bobby that you may feel is not important but
to me it meant the world. My son was moving out to share a house with Bobby
and 2 others. Although he was 21, | didn’t want him to go. As they were packing
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 19 of 79

the truck with my son’s things, | spoke to Bobby tearfully asking him to take care
of Chris, keep an eye out for him. Bobby, with tears in his own eyes seeing how
distressed | was promised to watch out for him for me and told me not worry.

Bobby was born to be a father. He is one of the best! He and Jen are raising their
girls, Allison and Emily to be strong and independent young ladies. He’s
encouraged them in all their endeavors, attended and often coached their sports.
You just have to look at Bobby’s posts on Facebook to know what a loving and
supportive husband and father he is. It’s filled with family pictures of his girls at
their games, their achievements and family times spent together. And that Judge
Ramos, is the true heartache for my husband and me: that he may be separated
from them at this important time in their lives.

Thank you for reading our letter. | hope you can see from it despite this situation,
what a good man he is.

Respectfully,

 

Barbara and Robert Manzi
158 Pacific Street
Massapequa Park. NY. 11762
(516) 804-5449
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 20 of 79

February 11, 2019
To the Honorable Judge Edgardo Ramos,

My name is Robert Kurtz and | am writing this letter to you asking for leniency for
my friend, Robert Espinel, when you sentence him on March 8, 2019.

| am a former New York City Police Officer who retired from The Nassau County
Police Department. | am also a married father of two girls, ages 14 and 11.

| first met Bobby Espinel over 20 years ago as a rookie police officer in the 102
Pct. Station House. Being a new rookie, not many other cops went out of their
way to greet you and make you feel welcome right away. But that was not the
case with Bobby. My locker was across the aisle from Bobby and he was always
willing to answer any questions | had.

After leaving the NYPD for the Nassau County Police Department, | would see
Bobby at numerous social functions. Bobby was always one of the first guys to
greet me and make me feel welcome after | left for another department. At one
of the precinct social functions Bobby introduced me to my wife, Karin and thanks
to him we are still together 19 years later.

Throughout the years, no matter where our lives, careers or schedules took us
you could always depend on Bobby. Whether it was asking for help replacing a
bathroom sink, asking for advice about the police department or just a phone call
to catch up, Bobby was always around.

Bobby is not just a good friend to many, he a loyal husband to his wife Jen and a
devoted father to his two daughters. Bobby’s wife and daughters are his whole
world and that can be witnessed by everything he does for his family.

As a police officer who was very active for my whole career, | have dealt with
many types of people from all walks of life who have committed crimes. This
world has many people who are truly evil and commit crimes with a total
disregard for society. Those types of people deserve to be punished. | have also
dealt with good hearted people who make mistakes. The good people learn from
their mistakes and are not a risk to society. In my humble opinion, Bobby Espine!
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 21 of 79

is a good hearted person and imposing a harsh sentence would only serve to
punish his family and friends who depend on him and his good nature. | am
respectfully asking that you take into account the type of person Robert Espinel is
when determining his sentence. Thank you for taking the time out of your busy
schedule to read this letter.

Respectfully,

tli —

Robert Kurtz

474 Atlantic Avenue
Massapequa Park. NY. 11762
(516) 528-7249
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 22 of 79

KENNETH ESPINEL
71 Willow Street
Floral Park, NY 11001
347-988-0478

January 17, 2019

Honorable Edgardo Ramos
United States Courthouse

40 Foley Square

New York, New York 10007

Re: Sentencing of Robert Espinel

Dear Judge Ramos,

I'd like to share a little bit about the kind of person my brother, Robert (Bob)
Espinel, has been for his family, neighbors, and community.

Since we were kids, Bob would always do things to help others. Often, he'would
stop playing whatever game was going on to help our older neighbors bring packages
from their cars. When we solicited neighbors to shovel their snow or mow their lawns,
his reply when asked how much was: "whatever you feel is fair". My friends and I, the
older kids, couldn’t figure out, until years later, how he always had these people’s loyalty
and repeat business.

Through the years, he has helped so many friends and neighbors and, in many
cases, without being asked. Just a few years ago, I met his neighbor who told me how
their lawn had been growing out of hand and the landscaper wasn't showing up. One day
she came home and was so happy her front lawn was taken care of. When she mentioned
to another neighbor that the landscaper didn't do the backyard, that's when she found out
that Bob was the one to mow their front lawn.

For my immediate family, Bob is always here for us when a home repair is
needed, either with suggestions or hands-on help. My two boys (17 and 12) have always
been told if they ever need someone and aren't comfortable talking to us, they can always
call Uncle Bob. There have been a few instances that they have called their Uncle for
guidance when uncomfortable to talk us. Each time he has kept their confidence and
we've found out afterwards that they reached out.

Bob has always been involved with his girls' interests and has been involved in
coaching (not only his kids but others) in their community. He has always conducted
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 23 of 79

himself in a way that gives parents peace of mind when leaving their children in his care
during practices and games that they aren't able to attend. Many parents are comfortable
to ask for transportation for their kids to or from team events. His dedication to the kids
on his teams is obvious in the amount of his free time spent teaching and developing each
player's skills. The biggest compliments come from the kids that look forward to
returning each season.

I could go on and on with different examples of how his selflessness is most
definitely obvious in the way he lives every day, but I hope these few examples show the
many different lives he positively impacts.

Thank you for taking the time to read my letter. Please feel free to contact me
directly with any questions.

Sincerely,

é 7 Ee
“Kennet Espinel
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 24 of 79

Janeen Espinel
71 Willow Street
Floral Park, NY 11001

January 19, 2019

Honorable Edgardo Ramos
United States Courthouse
40 Foley Square

New York, New York 10007

Dear Judge Ramos,
Re: Sentencing of Robert Espinel

| have known, Robert Espinel (“Bob”) for over 20 years as he is my brother-in-law
and | am married to his oldest brother, Kenneth Espinel. Through the years, and after having
our children, our two families have become intertwined and extremely close sharing vacations
and holidays together, building traditions. Our two sons, Kenny (17) and Jayson (12) have
grown up to know they cdn always reach out to Uncle Bob if they can’t talk to mom or dad
about something. Uncle Bob is always there for them and takes an interest in them, making a
point to attend their basketball and football games cheering them on. When my husband and |
travel alone, it is Bob and his wife Jen who we call upon to watch over our children knowing
they will be cared for, safe and have fun at the same time. There is no one else we think of
first. The same is true for their family in calling upon us for help.

lam an Executive Assistant for Skadden Arps Law Firm for the past 30 years. |
work full-time and have a very demanding position for a prestigious lawyer and my days are
tiring. As a wife and parent, | have great admiration and appreciation for those who, in addition
to their day jobs, find the extra time to coach and volunteer in their communities. Bob is one of
those dads. His daughters are his priority. He is there to coach their softball and basketball
teams and takes them to workouts, clinics and batting cages helping them improve and
continue to love their sports. Recently, Bob, Jen and their girls accompanied us for overnight
college tours for our son Kenny, in anticipation of giving guidance to Emily for her search, since
she is going to be a high school senior next year. Over and over, in his natural way, he proves to
be a wonderful and caring dad, husband, brother and uncle who is loved by many.

In past years, through gatherings at their home, we have come to know their
friends and see repeatedly Bob enjoys a favorable reputation in his community and among his
friends and neighbors. He has a true love for dabbling in construction projects and rarely sits
still. He freely volunteers to snow plow neighbors ‘driveways and walks, enjoys helping finish
family and friends’ home projects or drawing up planning stages of a new renovation. Aside
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 25 of 79

from providing us great advice in planning our kitchen renovation, he surprised me and my
husband this past summer; while we were at work, he power-washed our whole driveway
leaving it to look brand new! | never knew it bothered me so much - until | saw how clean and
fabulous it looked after he spent hours cleaning it! This is Bob. He acts with his heart. He
enjoys a good challenge and expects nothing in return.

Bob has quite a sense of humor and a contagious laugh and, having his wife, Jen,
at his side, adds to his humor. He might tell a joke and she will be quick to question it - or point
out the silly part — making the whole joke EVEN FUNNIER. The two of them share a love and
chemistry that makes one smile and admire them. Bob, Jen and our 2 young nieces, make a
beautiful family striving to do the right things, have fun, volunteer to help others in need - with
compassion.

| hope this letter provides a clear picture of who Bob is and how loved he is by so
many, especially us, his family. Thank you for taking the time to read this.

Respectfully,

Janeen Espinel
398-ER Document 78-1 Filed 04/15/19 Page 26 of 79

Tp. ye nO

Ro heer Espive | js 4 Good Frienp DF Mine. LT Ar p

Rehreo fUVPD. Sement, WE Wete bork Asstgres TO the
/ OL per jn jhe senk Leovoe whee we Frar mer. Robert
, dove /

. 6b nr professional
fl ' OFRicen vho ger jhe. Je :
VIS [+ Po hee He honeys disp Ingen emprih f Jou meals
T prlunys Gr Tere worekrns

Avo CREIs MAKKEEZ,
1S FupeR Pr 7 06

A e& served-

orly pecruse of fr

Th eae com purrt-/
us PEE” (rty. L

wip, RobenT mor

5 Ls lls fur ple fis OUT G diy Cree

Robert Are T were

Se tom bet /} 200 (

Recall On f ) - |
Wy on kein Pogejher prom Grouwd zero. The First pn
/ de S o)ler fro bp bby SAID we Ave 4o go i
A lread) Frlte ano hel pil tpeple prside, L stu

wep é

gle SCtmwp ONE aS
+o 5° He Ruclkly

le weee Axe

The SCCOD Fowenr ey
Bobb? Joole The Fir one el/ , ,
, Or fo follw . You SAI wera

A i Yes .
res adel wih BRE - ted fo crumble,
7 ra S$ O Power Lifer at GTh
FO srk Cv0- _ | _ .
ve poh Furren pve Rar L tepeo fro Fell 70

JA G foew o 2 Bobby s top? Fifer
pre UP 7 MOT WORL Is his Own sAfety re

Crtire FIN.
ftetiren jv Z2OOY frre abby Peo DL Rempminwr Frvepeds

JO This any . We Arve w or Led. F056 ther Countless Fimr
he lpirs cACh ojhe perente each Others houses, He

te help Ow Vo Quetous pve

LD 7 frourd. pro picken

Arbour
L

}/$ 7 lways Wi flirns |
Hte Ars fr berth] /Oval wife Prro two GOAT
Girls SURES RABIES GUNG TNT ve
Jove Anus Ars daushtes Carne fer oun dog. They

Ta lle Such Goon Crrc OF our Rock’ ZL Arave Come
tO |Lrow Bobby FS P tree Frmly naw, Ps wife
pro childrer depend er fim grentl/. for owe
Thar k 7fow

Ralph Balestrier.
Z2b Tue Lave Sov7],

Cnt rsh Uy IAT?

5 pre al Corsidepatou siz.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 28 of 79

Dear Judge Ramos,

| am writing to you on the behalf of Robert (Bobby) Espinel. He is my neighbor, but more
importantly, he is my friend. Ten years ago, my wife and | bought our home as 28-year-old
newlyweds. When you buy a home, it is always a roll of the dice as to who and what your
neighbors will be like. As far as my wife Jenni and | are concerned, we hit the lottery! One of
the main reasons, if not the main reason, is the presence of the Espinel family: Bobby, Jen,
Emily and Allison.

From the moment we officially crossed the threshold of our home, Bobby became our
ambassador to the block. As we did some major renovations before we moved in, Bobby was
there every step of the way. He was always willing to lend a hand in all phases of our move in:
helping with demolition, lending a needed tool, taking trips to the dump, and even having us
over for BBQ dinners after long days of construction.

As my family has grown In the past decade, Bobby and his family have remained a
constant in our lives. Everything from keeping the spare key to our house, to snowblowing the
entire block, to hosting the annual block Easter egg hunt, to coordinating block and holiday
parties ... and everything in between. | am not sure if | can fully describe in written word the
extent to which Bobby has personally impacted my family’s lives. He is easily the first phone
call made no matter the situation, whether it’s to borrow a cup of sugar or to help jumpstart my
car. A few years back, my wife accidentally locked herself and our then 3- year-old son inside
his bedroom (don't ask), and of course Bobby came to the rescue.

| have listed many things Bobby has done and still does for his family, my family and our
block/community in general. But for me, personally, his greatest contribution is to my children:
Katharyn (9), Henry (6), and Lucy (3). They all treat Bobby as if he is their favorite uncle. He is
the only non-family member that Lucy-- our very passive and shy toddler-- allows to hold her.
On a few occasions, when we needed a sitter in a pinch, Bobby has babysat for Lucy. When |
have to be with one of my two daughters, Bobby is my official relief pitcher and hockey goalie for
my son, Henry, who has taken up baseball and hockey. Often, Bobby will stop over just to see if
Henry wants to hit some balls to help keep Henry active and encourage his love of sports. My
oldest daughter, Katharyn, is so comfortable with the Espinels that she has no problem walking
over to their house and walking right inside (no knocking). She loves Bobby and Jen, and she
looks up to their two daughters, Emily and Allison, as her older sisters. Em and Allie are always
willing to spend time with our children and have grown into our go-to babysitters. These
amazing young women are true role models, which is a testament to Bobby and Jen’s
exemplary parenting.

The most important thing that we can offer those we love is our time, but unfortunately,
too many people selfishly complain how they never have enough of it to share it with others.
Not Bobby. His time is something is he always willing to give -- to his family, to my family, to our
community, to people in need. Thank you for taking your time to read how important my
neighbor, my friend, Bobby is to me and my family.

Sincerely,
Bret Malone
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 29 of 79

February 18th, 2019

Dear Judge Ramos,

| am writing this letter to tell you about my friend, Robert Espinel. | appreciate this opportunity
to share how | feel about Bobby. My name is Patty McCabe and | live in West Islip with my
husband Kevin. We have two children, Kelsey, who just turned 14 and Kevin Joseph, who is 12.

| cannot believe that | have known Bobby for over forty years! He lived with his family around
the corner from mine in Queens Village. We were in the same class in second grade and have
been friends ever since. So many of my childhood memories include Bobby. We spent many
summer days & after school afternoons playing running bases, dodgeball and riding bicycles.
We spent hours hanging out on the stoop laughing and talking. As we got older, we attended
different schools and made new friends. But we always kept in contact and made time to see
each other. Bobby's birthday just passed and | remembered a special day many years ago.
Bobby had just graduated from the police academy and was working evenings. He no longer
lived home with his parents and we wanted to make his birthday special. A few of us made him
a cake and decorated his new home with streamers and balloons. What a surprise it was when
he got home from work late that night to see that we hadn’t forgotten his birthday. I’m
reminded of this every year because Bobby reaches out to let us know how much that meant
to him, even all these years later.

Bobby is a thoughtful and caring person. You just have to look at his family to see that. His
wife, Jenn and their girls, Emily & Allie, will certainly agree. Bobby is a truly involved parent and
partner. You can always find him by their side whether it’s cheering them on at softball, riding
bikes along the beach or enjoying a night in by the backyard fire pit. He is an important part of
their family and a special friend to so many, especially our large Queens Village group (still
friends after all these years!).

| hope that my letter will help you see the man that | know, a man | am honored to call my
friend. And | hope you take my words into consideration when you decide on the sentence for
Bobby.

Sincerely,

Patty McCabe

8 Altmar Avenue
West Islip, NY 11795
631-667-2146
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 30 of 79

1-15-2019

Honorable Judge Ramos.

Thank you for this opportunity to provide you with a character
reference for Robert Espinel. My name is Donald Kelly. I am a
Husband and a father. I am a Small Business owner that works
directly with my community. I am also a Girls Fastpitch Softball
Coach. I have been Coaching the girls in my community for
many years. It has given me exposure to many families. I have
coached girls that come from good families and I have also
coached girls that come from some of the most difficult
situations imaginable. I mention this because as the years pass, |
am exposed to quite allot of parents too. Some are very difficult
to deal with, and some are simply awesome and easy to deal
with. Bobby and his family are certainly awesome.

Today our girls are growing up and years have passed. We no
longer play pee-wee softball. Today the girls play
Tournament/Travel ball. It allows for kids from _ other
neighborhoods to join the same teams and travel to play in
highly competitive contests. It prepares them for College and
life. It is through this sport that I was introduced to Robert. Or
Bobby as we call him. Both of our kids, Allie and Boomer,
played on a very competitive all-star team. I could immediately
see the passion that Bobby and Allie had for this life changing
game. Bobby was a standout parent. He was awesome with the
girls. He could make all the parents have a laugh. He was an
absolute role model for the other parents. He was very smart and
full of wisdom and experience. I immediately became friends
with Bobby. It was very easy to do. He was a great father and
shared a passion for the game. He was always with his wife and
children. A dedicated man. Like I said we became friends. I also
know that Bobby was eventually offered the opportunity to
Coach the girls on another team. It was hard to see him go but
the opportunity for him was a great one.

While we all have special talents and great dreams, we all make
mistakes. Bobby told be about his legal problems a few years
back. To be honest with you I never thought twice about it. I
never felt any different about him because I knew the man, the
father, the husband. I didn’t even believe that this situation
would ever come to this. It was a very distant thought. I
remember thinking, how could this guy go to jail?
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 31 of 79

Your Honor, I am writing this letter to plead to you just how
great a man and family man he is. That he is worth your mercy.
Removing him from his family would be so hard for his
children. I was raised in a very dysfunctional family
environment. One without a Father in place. I know how hard
that can be. I have seen the devastation that comes with broken
homes. Yes, I know he broke the law, but I truly believe that he ~
did not do it intentionally. I absolutely believe that he is not a
criminal even though he made a mistake. In my heart I know
that he will never make such a bad decision again. This guy has
struggled with his decision for years. I am glad this is coming to
an end for everyone involved, including yourself.
So with that said I can only say great things about Bobby. Most
importantly he is a great family man. I know his kids will be the
ones to suffer the most if he were to be incarcerated. |
understand you have the latitude to give Bobby a sentence of
Probation. Please find it in your heart to trust that this man will
not commit another crime. From the bottom of my heart I hope
you can find that mercy we are begging for. For Bobby of
course. But most of all Jenn his wife and his children Emily and
Allison. Please have Mercy. Please feel free to call me to speak
further if you would like.
Sincerely
Donald Kelly

(631)612-7650
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 32 of 79

January 16, 2019

Dawn Horodecki
29 Crescent Cove Circle
Seaford, NY 11783

To Whom It May Concern,

| am writing in reference to Bobby Espinel. | have known Bobby for 9 years.

Our families are very good friends and Bobby and | also coach our daughters
together with town and school sports. | find Bobby to be a wonderful and
caring person. He will totally go out of his way for anyone of his friends, their
families or even a person that just needs help or assistance. Bobby has always
been the person that shows up earlier than asked, works hard in anything he
does, and carries himself in a polite, respectable manner. In addition Bobby is a
family man who has always presented himself with levelheadedness and grace.

If | had to pick anyone out of everyone | know, Bobby would be the first person
there if you every needed help with anything.

Please do not hesitate to contact me if you should require any further

information, emai! me at cooleyes425@aol.com.

Yours truly,

Dawn Horodecki
From

Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 33 of 79

: Ana Scicutella dasea05:« gmail com Ao

Subject: Robert Espinel-Character Letter

Date:
To:
Bcc:

January 28, 2019 at 2:27 PM
Bobby Espinel esp 102 @aol com
Ana Scicutella dasea05@qinail com

To: JUDGE RAMOS

Robert Espinel or better known as “Bobby” to us has always looked out
for my kids. He has coached my daughters during softball seasons. He is always
looking out for our son when he sees him at school or any event. He has also
helped out whenever needed. Cannot emphasize WHENEVER! If you needed a
ride somewhere, Bobby is there, if you needed help at home Bobby is there. He
is one of the most unselfish human beings I know. Bobby is a great friend,
great neighbor, he demostrates what a great husband he is to his wife as well!
Bobby is also an exceptional father! He has helped out with so many school
events and always looks out for ALL the kids! Its comforting to know Bobby as
a police officer & parent is always looking out for ALL in our great community,
as it should be.

3808 Hollis Lane
Seaford NY 11783
.¢ Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 34 of 79

Sanders, Sanders, Block, Woycik, Viener & Grossman, P.C.

Attorneys at Law
www.TheSandersFirm.com

MAIL ALL CORRESPONDENCE TO:
100 Herricks Road

Mineola, New York 11501

Tel. (516) 741-5252

Fax (516) 741-0799

February 12, 2019

Honorable Edgardo Ramos

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Robert Espinel

Dear Judge Ramos:

My name is Michael Villeck and I am an attomey practicing in the State of New York and
a partner at The Sanders Law Firm in Mineola, New York. Iam writing to you not as an
attorney, but as a friend and neighbor of Robert Espinel as I would like to tell you about the kind
of man Mr. Espinel is in our community and the positive influence he has on those around him.

I have had the pleasure of knowing Robert Espinel, "Bobby" as everyone calls him, for
more than ten years now. We live just a few blocks away from each other in Seaford, New York
and our daughters, while in different grades, have attended middle school together. I am the

vice-president of Seaford Little League and for many years Robert has been a coach of girls

softball in Seaford and a volunteer at countless little league events. On more occasions than I
can count, Robert has gone above and beyond his hours on the ball fields to assist my daughter
and numerous other girls of all ages in becoming better, more confident ball players. I can assure
you that my daughter, who is about to turn 13 years old, and her past and present teammates, are
better ballplayers because of Robert and, more importantly, enjoy playing softball more because
of him. Robert has taken time out of his life on more than one occasion to help my daughter with
tryouts for competitive softball teams on Long Island and, thanks in large part to him, she is now
playing competitive softball all year long. As someone who also coaches both girls softball and
boys baseball, I can tell you that I am a more patient coach and a better influence on my players
because of the time I have spent with Robert at the parks and on the fields.

I know Robert from his time not only at the ball fields but at local events in Seaford and
our neighboring communities. From fundraisers for families who have suffered terrible
misfortune, illness and even losses, to annual school events and holiday celebrations, Robert can
always be counted on to not only lend a hand, but to make sure everyone is aware of the great
work being done and to help fundraising events be a success. When an athlete in our community
is injured, I am proud of the work our organizations do to raise money for the families in need at

“A HISTORY OF HELPING PEOPLE”
fi
coef Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 35 of 79

February 12, 2019
- page 2 -

a time when medical bills can become more than parents can bear. Robert has assisted in these
events and is personally responsible for the large turnouts and attendance we have had over the
years at these fundraisers. It's one thing to read about an event in a newspaper or on social
media, but it's something much, much more when you hear about it from "Bobby." He is
respected by everyone in our community and whether its a recommendation to someone in need,
passing down equipment and clothing from his children to a family who could use it, or simply
lending a hand in the back yard or at the ball field, I have personally seen Robert be there and
help my friends and neighbors more times than I can remember.

I am a father of four children, my daughter almost 13 years old and sons ages 7, 10 and
11. My sons' best friends live on the same block as Robert so most weeks I have the pleasure of
seeing him and speaking to him for sometimes 5 minutes and sometimes an hour. In the summer
T usually see Robert and his family every day. You cannot spend time with Robert without
hearing about his wife and daughters and in those moments you can see how proud Robert is of
his family and how much he loves them. Just as important, it is easy to tell just how much they
love and look up to him. Seeing their family together is something I wish I saw more of in other
neighbors and people in my community. It is the way a family should be and in my opinion,
Robert is a wonderful father, husband and friend.

I am aware of the situation Robert is in. I am certain it has taken an unspeakable toll on
him and his family. I believe even the best men and women in our society make mistakes.
While I cannot tell you how Robert and his family are coping with this situation, I can tell you,
with absolute certainty, that Robert Espinel is a man of great character, a friend you can always
count on for anything great or small, and someone I am very fortunate and proud to call my

friend and neighbor.

I thank you Your Honor for taking the time to read this and for the work you do for our
State and our Country. I hope I have been of some help in your consideration of the matter

before you.
Very truly yours,

PLer

Michael Villeck, Esq.

 

“A HISTORY OF HELPING PEOPLE”
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 36 of 79

Chris Cullen

9228 Linslade Way
Wake Forest, NC 27587
(919) 761-8352

February 14", 2019

Dear Judge Ramos,

My name is Chris Cullen and I am a friend of Bobby Espinel. I have known Bobby for
over 20 years now. I am writing to you today.to endorse Bobby’s character. Since the day I met
Bobby he’s always been the type of person that is there for you when called upon. I even told
one of my best friends growing up; his wife Jennifer Espinel that she should marry him because
of his generosity and thoughtfulness of others.

A couple of prime examples of his good character are when my stepmom was diagnosed
with cancer and when a mutual friend lost a loved one. When my stepmom was diagnosed with
cancer, Bobby went out of his way to visit her in the hospital and come over to the house at a
moment’s notice to help out in any way that he could.

When a mutual friend lost a loved one a couple of years ago, Bobby without prompting
opened his house for me and others to stay in while we were visiting. He never asked for
anything and made sure we felt welcomed and comfortable. He even went out of his way to —
make sure the room I stayed in was free from allergens, so my asthma would not flare up.

I realize your time is valuable and I thank you for taking the time to read this. I hope this letter

will give you some insight of Bobby’s true character.

Respectfully,

(BL. Cle

Chris Cullen
Case 1:17-cr-00398-ER » Document 78-1" Filed.04/15/19- Page 37 of 79.

 

 

Wate, ee 2 ee ee

.
= otseso, = see eee “ _ eee
a re
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 38 of 79

February 24, 2019

Dear Judge Ramos,

My name is Doreen Surace and I am happy to offer my character letter for Bobby
Espinel to whom I have personally known for over 10 years. Bobby has always been a
very good friend to me, my husband and especially my children. Bobby has always been
a positive influence in our small town and community of Seaford. To be honest, I was
surprised to hear of his recent case but in my heart I know that Bobby is remorseful and
will take this experience and turn it into a positive one and learn from it and use it to
help others which is what Bobby has always done and is known for "helping others"!

In addition to our close friendship, Bobby is a very upstanding member of our
neighborhood and community. He plays a very big part in our towns Seaford Softball
Little League as a coach for many years as well as helping out at our girls CYO basketball
games and volunteering for many sporting events at our children's school. If ever any of
my children or myself or husband needed anything Bobby was always there whether it
be a ride for the kids, a meal, watching our children at the last minute etc...Bobby was
considered the "Mr. Mom" of our tight group of kids growing up and still is, how lucky
we were and are to have such an involved parent and community member like Bobby!

It is my sincere hope that the court takes this letter into consideration and
acknowledges that Bobby is a very kind hearted giving person and friend and a valuable
member of our community, anyone is lucky to have him in their life, I know we are.

Sincerel

DC Qe

he oreen and Chris Surace

3944 Waverly Ave. Seaford NY 11783
516-826-5941
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 39 of 79

John McGrorty

89 Silber Avenue
Bethpage, NY 11714
516 713-7876
mcgruff1006@aol.com

January 31, 2019
Re: Robert “Bobby” Espinel
To: The Honorable Judge Ramos

| have known Mr. Espinel “Bobby” since July of 2005 when | assigned to the 102nd Precinct.
During the almost 6 years of working together Bobby became more than a coworker of mine he
became a friend of mine and my family.

During 2007 my son Matthew was diagnosed with stage 4 Liver Cancer during this time Bobby
often would offer to drive us to the hospital and help run errands for the family since we don't live
far apart. Matthew would undergo treatment for for 15 months before passing away. During
Matthew's entire fight Bobby always made himself available to help my family. My Family will
always remember how Bobby was there for us in our darkest time.

Since Matthew's passing Bobby and I have remained close since our kids are the same ages.
We have spoken often on the importance of being involved in our children’s lives. | watched him
coach his daughter’s softball teams, attend cheer contests and generally be an all around great
father.

While | was surprised to hear of the misconduct that Bobby has been charged with it comes as no
surprise that Bobby is willing to accept responsibility for his actions.

It is my sincere hope that the court takes this letter into consideration at the time sentencing.

Despite this current case, | truly believe that Bobby is an honorable individual, a valuable
member of the community, a great father and a great friend.

re’ \

adh McGrorty
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 40 of 79

To The Honorable Judge Edgardo Ramos,

My name is Christopher Manzi, a retired New York City police officer. I am writing this
letter on behalf of my friend Bobby Espinel in the hopes that you will show leniency when
sentencing him on March 8th, 2019.

I have known Bobby my entire life; we grew up together in Queens Village, lived together
during our twenties, he stood beside me as my best man on my wedding day, and we have raised our
families together on Long Island - no one knows Bobby better than I do.

Rather than listing the innumerable selfless acts he has done for myself and others
throughout the last forty years, | am going to skip to the bottom line. Bobby is one of the rare men
who have the entire package - he is an exemplary husband, father, friend, neighbor, coach, son,
brother, handyman, and volunteer. If you were to ask anyone about Bobby, who has met him in any

aspect of life, they would each share the same response, “Great guy.”

Having been a police officer for twenty three years, I have seen various types of people
found guilty of different crimes; jail time is an appropriate punishment for some accused persons,
however sometimes it is not. Although I am not refuting the severity of Bobby’s crime, my hope is
that a less severe punishment will be warranted in this case because Bobby is an asset to his
community, not a danger. His daughters need him. His wife needs him. His friends need him. His
neighbors need him.

Thank you for taking the time to read this letter. I hope you take it into consideration when

making your decision.

Sincerely,

4 c
SOS

Christopher Manzi

855 Herman Avenue

Franklin Square, NY 11010
516-410-6929
- Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 41 of 79

February 1, 2019
Dear Honorable Edgardo Ramos,

Our names are Nowa! Schmidt and Vincent Schmidt, and we are writing this letter on
behalf of Bobby Espinel in hopes that you will consider Bobby's positive actions amongst his
friends and community and apply it when rendering your ultimate decision.

Myself and my husband, Vincent Schmidt, both work for the New York State Court System.
Vincent Schmidt is a Court Clerk Specialist in the Queens Supreme Court and has worked in
the court system for over 25 years. | am a Senior Court Reporter in the Nassau County
Supreme Court, and I have worked for the court system for over 14 years. We have two
children, Brady and Jenna, ages 12 and 10 respectively. Bobby Espinel and his family have
been our next door neighbors in Seaford since 2005. But more than that, he has also been a
very dear friend. Over the many years of living next door to Bobby, he has helped our family in
countless situations and we are so grateful to him and all he has done.

Although there are too many instances to name, | would like to speak about one
particular instance. About 5 years ago my husband had gone into our attic to store multiple air
conditioners, my husband’s back unfortunately gave out and he collapsed onto the floor with no
way of getting up or out of the attic. | was extremely upset and didn’t know what | should do or
who | should call. My husband was in extreme pain, and | didn’t know how to get him down
from the attic. | called my brother-in-law, and of course, Bobby, since he was right next door.
Unfortunately Bobby was not home, he was at his daughter’s softball playoff game. | told him
not to worry about it, | would cail the EMTs and the fire department. Within 15 minutes Bobby
was at my house, crawled up into the attic and about two hours later, helped my husband to get
down and out of the attic. Bobby immediately left his daughter’s very important playoff game —
and Bobby is not one to miss anything when it comes to his daughters — and he came to our
house to help my husband. This was a friend, this was not a family member. He was the first
one there, and was able to safely get my husband down. We will always be thankful to him for
that.

Our kids, Brady and Jenna, absolutely love Bobby. He is there for them when an
emergency comes up and we need someone to watch them last minute, or when they need a
ride home from school and | have no one else to pick them up. There are times as soon as
Bobby comes out of his house, whether dressed up in a suit going out to a dinner or a function
with his family, or dressed in uniform on his way to work, he always stops to take the time to talk
with our kids, kick the ball with them, shoot hoops with them, whatever they happen to be doing
at that particular time. They absolutely love him, because he cares for them and is always there
for them, and children remember that. And this is how he treats all the children on the block.
This is not something many neighbors and friends would do.

Bobby is the FIRST one to always offer help and assistance to anyone no matter what
he is doing at that time. Whether it’s offering to pick up the kids from school when parents are in
a jam and stuck at work, whether it’s mowing our lawn or snowplowing because my husband
just cannot do it anymore due to his back, whether it’s cleaning our entire street of leaves and
debris to ensure our block stays beautiful and well-manicured, whether it's snowplowing the
property of the surrounding neighbors who are elderly and have no family near by to help them,
or snowplowing the property of the young couples who have newly moved to the area because
they do not have one themselves (which Bobby does during every snow storm), whether it’s
helping our neighbors move furniture, checking in on pets who are home because of working
parents, he never fails to offer himself in times of need to his neighbors and friends. And this
not something Bobby just does here and there, this is something Bobby does on a consistent
daily basis. | don’t know anyone that offers so much assistance and help to his friends and his
community. It's always everyone first, Bobby second.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 42 of 79

When it comes to our community as a whole, Bobby has been an absolute positive
influence to our Community of Seaford, always volunteering his time when no one else would.
One instance out of the many | can think of, Seaford has a football field at the Seaford High
School which has a snack shack. Recently the snack shack had a leak which created more
damage. Bobby was the first one there trying to help find the leak and seal it. He spent
countless hours doing this. After doing this, Bobby power washed the whole snack shack and
cleaned it up for our community. The very next day, he returned and painted the snack shack
helping to keep up the beauty in our community. Bobby has volunteered his time to the Seaford
Little League, volunteered his time to help in the many school events that have taken place over
the years. | have been the class mom for both my kids through their elementary school years
for over 8 years, | have moms and dads who have never volunteered or given one minute of
their time toward any school event or community function. And then you have Bobby Espinel,
who never ceases to lend a helping hand when needed, no questions asked.

Often times after coming home from food shopping, or just having so many bags to carry
in the house, whether it’s myself or other neighbors, and Bobby would be outside mowing the
lawn, or pitching the ball to his daughter, or working on his car, | would carry my groceries in and
return outside to retrieve the rest, Bobby has already stopped what he was doing and is
carrying the rest of the groceries, because that’s what Bobby does. And this is something he
does for all of his neighbors. Always there to help in any way he could.

Bobby's family is extremely loving and close and Bobby would do anything for his girls,
Emily And Allison, and his wife, Jennifer. Bobby has coached both daughters in numerous
sports. Bobby has been there for all of their basketball games, softball games, field hockey
games, cheer events, drama productions, countless spring and winter concerts. Bobby does
not miss a single event when it comes to his daughters. They are amazing girls who are, no
doubt, very connected and close to their dad. Bobby is not just a once-in-a-while dad, he is a
dad 100 percent invested in his daughters’ lives. | cannot imagine how they would handle not
having their dad around. | have worked in the Nassau County Family Court for over 12 years
and have seen many children who unfortunately have had to grow up without a father because
their father just didn’t want to be bothered with them, and to see what they have gone through
and how hard it is for them is absolutely heartbreaking. Bobby is not that guy. Bobby’s priority
is his family first and foremost and they are his absolute world. To see Bobby with his family and
the way he is as a father and friend, he is truly a role model as to what a father should be to his
family, his friends and to this community.

These are just a few of the positive actions and experiences that we have personally had
with Bobby Espinel. We could go on and on and on, but this would be a 100-page letter instead
of a 2-page one, and we do apologize. We do understand the situation Bobby is in, and we
most certainly understand the seriousness of this. The man that we know has shown us nothing
but kindness, consideration, honesty and has helped us and our community in countless ways.
Bobby has been nothing but an asset to this community, and we are hoping that all the positive
actions that Bobby has done for this community and his friends and family will be recognized
and taken into consideration when rendering your decision.

We thank you from the bottom of our hearts, Honorable Ramos, for taking the time to
read this letter, and it is our hope that leniency can be considered when rendering your
sentence.

Sincerely,
Nowal Schmidt Vincent Schmidt
1702 Cherrywood PI 1702 Cherrywood PI
Seaford, NY 11783 Seaford, NY 11783

lous Sha | Ne 51 VL
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 43 of 79

From: John Fallace johnfallace@gmail.com
Subject: Robert Espinel
Date: Nov 20, 2018 at 12:18:01 AM
To: ESP102@aol.com

John Fallace

8 Hyacinth CT.
Holtsville NY 11742
516 322 9524

November 20, 2018
Re: Robert Espinel
To: The Honorable Judge Ramos,

My name is John Fallace, | am writing this letter in
support of my dear friend Robert ( Bobby ) Espinel.
| met Bobby after | graduated from the New York
City Police Department and was assigned to the
102 PCT. When you are brand new entering a new
command the majority of cops do not say a word
to you or acknowledge your existence. This was
not the case for Bobby | was assigned with 30
other rookie cops and Bobby was the first and
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 44 of 79

pretty much the only fellow cop who immediately
introduced himself and showed us around the
command such as the gym, bathrooms, offices
and summons rooms. Bobby was eager to make us
all feel comfortable and told us the same thing
happened to him and the other cops who he came
to the command with. He even gave us advice; he
told us to always take care of each other no matter
what. We all felt extremely comfortable with him
and he introduced all of us to the other cops as if
he knew us for years.

As the years went on Bobby and | became very
good friends and we even worked in the same unit
together and partnered up. We had some
extremely dangerous encounters with many
dangerous people and he was always right next to
me willing to sacrifice his life for me. | always felt
extremely safe around Bobby at work and at home.
| have met Bobby's wife and 2 daughters and have
been to many family functions at his home and |
personally observed Bobby to be one of the most
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 45 of 79

loving and caring people towards his family and
including loving and caring towards me and other
people. Bobby has even became friends with

my sister Ann after all the years and still to this day
my sister will say to me "I talked to Bobby today he
is such a good guy your lucky to have a friend like
him!" and of course | always agree with her.

As a New York City Policeman you come to see a
lot of stuff that is hard to erase and difficult to deal
with. During most of those troubling times when |
needed someone to talk to it was always my dear
friend who | counted on and who helped me
through it, | felt like if | had an issue he would
never abandon me until it was resolved | always
had the utmost respect and trust in him. | still talk
to Bobby all the time after knowing him for over 22
years and | still discuss with him issues that arise
during work or at home and | still get the most
sincere and honest advice from him. He truly is a
great caring and loving husband, father, friend, and
partner and that's the only way | have ever known ~
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 46 of 79

him to be.

Thank you for taking the time to read my letter
about my great friend Bobby who has saved my
life on numerous occasions while working together
as policemen.

Sincerely, John Fallace
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 47 of 79

To Judge Ramos
| am writing you today to tell you what type of man Bobby Espinel is.

| meet Bobby at the NYPD License Division about nine years ago
where | worked about two years prior. We hit it off right away. After
getting to know him it was clear that Bobby was a great husband and
wonderful father. Over the next couple of years my fiancée and | grew
very close to Bobby and his family. We have taken trips together and
celebrated many special occasions as if we were family. They are so
many good things | can point out about Bobby's character but the one
thing that comes to mind and sticks out with me is the kind of father
and husband he is. Ever since | met Bobby he has been one hundred
percent committed to raising his two girls to become the best women
they can possibly be. | can only hope one day if | am blessed to have
children | will be half the father Bobby is. If you can find it in your heart
not to separate Bobby from his teenage girls. They need him now
more than ever to stay on the right path he has worked so hard to put
them on. | beg you to please consider probation. | firmly believe that
he is the glue that holds his family together. Thank you for having
taken the time to listen to what I've said. Have a great day.

Alberto Espinosa
393 Barrett hill rd

Mahopac, NY, 10541
917-280-6272
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 48 of 79

JEREMIAH J. CORBETT

 

145 W. Windsor Pkwy., Oceanside, NY 11572 | 516-972-5175

February 26, 2019

Recipient NameRe: Robert Espinal

Dear Recipient Name:

lamaretired NYPD officer. | worked 20 years with NYPD: the first 17 years were working at the 25
Precinct in Spanish Harlem. | transferred to the licensing division where I worked for my last 3 years.
After working in one place for so long, it was very difficult to go into new environment, not knowing
anyone or what to do with regard to my job duties. The very first person I met was Robert Espinal. With
a firm handshake, a smile on his face, and a little joke, he made me feel like I had worked there my whole
career. And, that is who Robert Espinal is. He is the guy who always made you feel welcome and like you
belong. He is someone who | could always count on for advice and help doing my job. That is not
exclusive to me: Bobby was willing to help anyone who needed assistance at the licensing division, be it a
co-worker, former police officer or a civilian.

And while Bobby was a great guy, and an accommodating and dependable co-worker; his true passion
was his love for his family. His wife Jen and his teenage daughters Emily and Allison, were and are still
the light of his life. He often boasted about his daughters’ accomplishments. He helped them with their
school work and coached their softball teams. He worked with not only his own daughters but rather
every girl on the team. He went to every school function and was always ready to tell you all about it. He
would revel in it. He is a true family man.

Bobby Espinal is a good man. A hardworking man. A man who loved to help others. He is my friend. I
understand you will be determining what his sentence will be. Any sentence that separates him from his

family for a single day, will be a death sentence for him. Please be lenient and show mercy to the good
man I call my friend, Bobby Espinal.

Sincerely,

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 49 of 79

February 25, 2019

Judge Edgardo Ramos
United States Court Southern District of New York

| submit this letter sincerely and respectfully on behalf of Robert Espinel. | have been a New York City
Police Officer for 22 years.

| have known Robert Espinel on a professional and personal basis for 22 years. . | come from a long line
of law enforcement officers. | have witnessed Bobby’s personal courage, intelligence and sound
judgment in both hazardous and routine law enforcement operations as a Police Officer assigned to the
102 Pct. in Queens. Robert was the “go to guy” at work and a mentor for the young Policeman in the
Precinct.

On the personal side, three years ago | had to contend with a family tragedy. Unsolicited, Bobby was
there for us and reminded us so throughout the ordeal. My children look up to Bobby as a man and a
great neighbor who will do anything for the people of Seaford NY. Bobby is a great father who is very
involved in his children’s lives and volunteers his time to coach numerous sports.

Bobby is genuinely a good person and a family man. | urge you to strongly consider this when
sentencing him.

Thank you for your consideration,
George Burke
1695 Cherrywood PI. Seaford NY 11783

(516)650-5146
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19: Page 50 of 79

 

 

ee a oe ES ee SS Se ae nee oat = eed =: spac os
Se TRE > aS = > we eS Se
a ee =. a na rae — tt . ee te tee res ee om ee

penne,
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 51 of 79

To whom this may concern, 11/07/2018

This letter is in regards to a dear friend, Robert Espinel. I am writing to
ask for your consideration in the decision of his case. Robert is the father to
two beautiful young ladies and a loving supportive wife. I'm sure you can
understand this process has been very challenging and emotional for his
entire family. Robert and I were Policemen together. I remember when I
first met him he was introduced with such praise and respect. He is the man
that the community all loved and knew they could trust to police and serve
them the honest way. Robert was the type of not just Policeman, but friend
and partner that would always go in first and risk his own life at the cost of
mine.

My wish is for you to please take into thought where this man stands in
life. Two growing girls who need their father around to be their coach for
their games and their shoulder to lean on when life gets hard just as it has for
him. Thankyou for reading this letter with your heart in finding Bobby's

decision.

Sincerely,

Joseph T Martins
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 52 of 79

US District Court

Southern District of NY

40 Foley Square

New York NY 10007

Att: Judge Edgardo Ramos
Re: Robert Espinel

Dear Judge Ramos:

I’m Robert Espinel’s (Bobby) Father, Alvaro Espinel. First, | wantto thank you fortaking the time to reaa
this letter.

My parents moved to the United States back in 1956 from Colombia,S.A. We now have a very large
family and none of us have ever been in trouble with the law.

Your Honor, if | only have one wish it would be for you to have known Bobby before you methimin your
courtroom.

Bobby is the person whocomes to help any family members, neighbors and friends in whatever they
may needtodo. Bobbyis respected and loved by all who know him.

He is married to Jennifer and have two daughters, Emily whois 16 and Allison whois 14. Theylivein
Long Island, NY. The girls are on top of theirschool class and play sports both for schoo! and when
possible, outside of school. Both Bobby and Jen spend enormous amounts of time with them. There are
times when both girls are at different locations and Bobby and Jen take each one where they have to go.

If you see Bobby outin the field, you would notice how he is well known and respected. If you met his
past superiors, they would also tell you how good a worker he was and how much they cared for him.

This problem has devastated all of us for the past two years, and we hope and pray that you show some
leniency to ourson, Bobby.

My wife, Karen, and | know and trustyour decision willbe fairand | want to thank you in advance.

curt

Alvaro Espinel 3

Sincerely

Karen Espinel

22119 N Acapulco Drive, Sun City West, AZ 85375
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 53 of 79

February 7, 2019

Honorable Judge Edgardo Ramos
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Dear Judge Ramos,

My name is Heather VanPatten, a current Graduate student studying Secondary Special
Education at Hofstra University. I am writing to you on behalf of Robert Espinel, a former
officer of The New York Police Department. I was in disbelief when I heard about the recent
case brought up against him due to my experiences as his Niece, all I know him to be is
dependable and sincere person. Although the allegations are significant, I plead the court show
leniency on a devoted Father, Husband, Son and Uncle.

Robert Espinel has been one of the greatest influences in my life. Growing up without a Father, I
looked up to Uncle Bob. Whether it was a Birthday, Holiday, boring volleyball game or a
prolonged Track and Field meet, I remember seeing him in the crowd cheering me on along with
my Mother and Grandfather every chance he got. Seeing the most important people in my life
cheering me on was truly remarkable and motivated me to do my best. My Grandfather came to
the United States from Colombia looking for a better life. He taught my Uncle Bob and his
siblings independence, perseverance, and most importantly hard-work. These principles were
instilled onto all of the grandchildren as well. When it came time for me to graduate High
School and attend College, 1 wasn’t convinced it was for me, but Uncle Bob encouraged me to
continue my education and obtain my bachelor’s degree. From his reassurance, I was able to
acquire a variety of scholarships to Molloy College. I am beyond grateful for the guidance and
support he has given me. Without him, I would not be in the position of doing the thing I love for
a living, teaching children with Autism.

Robert Espinel has always had an imperative role in his community. Being a member of The
NYPD, he woke up every morning and said goodbye to his own family in order to protect the
lives of others. Robert presented empathy, compassion and courage from the moment he woke
up until the second he went to bed, each and every day. Between long shifts and the stress of the
job, he was always able to have a healthy work life balance which helped him always be there
for his loved ones.

It is my sincere hope that the court takes this letter into consideration at the time of his
sentencing. Despite the current case, I still believe Robert Espinel to be an honorable man,
valuable member of his community and an upright human being.

Thank you,

Heather VanPatten

the orf aa) 7
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 54 of 79

January 27, 2019

Honorable Judge Edgardo Ramos
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Dear Judge Ramos,

My name is Diana VanPatten and | am Robert (Bobby) Espinel’s sister. | never thought
that | would be writing a letter like this, especially for a man that | grew up with and still look up
to. It was no surprise when Bobby became a Police Officer because he has always been a kind
and caring person with a heart of gold. He never thought twice about helping anyone and
everyone no matter how busy his life was. He’s a great role-model to my daughter Heather, our
nephews and his two teenage daughters. My brother is an incredible Father who is very
involved in their lives. | am asking you to please consider how much his family needs him home
and of all the years that he proudly put on that uniform to make a difference. | pray that you
show leniency.

D Vo Nbetty,

Diana VanPatten

 

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 55 of 79

Ryan Michael Espinel
101 Avoncroft Court
Apex, North Carolina 27502
RMEspinel@aol.com
(347) 215-0296
March 1, 2019
Honorable Ramos
United States District Court

Southern District of New York
Judge Ramos,

I am writing this in hope of your consideration, for my uncle Robert Espinel. I of course have
known him for my entire life, but more importantly, he has been a large part of all 23 years. As a young
child, I heavily looked up to him for being a police officer in the greatest city in the world, of which we
share equal pride in. Later through my elementary school years, we shared a two-family home with my
parents on one side, and himself, his wife (my aunt) and his one daughter Emily, with Allison coming a
few years after on the other. Despite the fact that I was just 10 years old, I was able to see what kind of
man he was, and above all else, what kind of father. What I did not realize at the time, was that he was
setting an example that would become everything I wanted to be, around the age I am now.

Fast forward to present day, and nothing has changed. I now live in North Carolina, and my
uncle Bob is still as much a part of my life. We talk often, I keep in steady contact with his two (now
much older) daughters-my cousins, and he is always the first person I call when a trip back home to
New York is being arranged. This is purely done out of choice and my own decision making, because
of who he is and everything he has done for me. I do not always get to see everyone when I visit.

Recently I was a server|bartender at Buffalo Wild Wings. Every single day, I wear a gold
miniature replica of my uncle’s now-retired NYPD badge. It is on a chain along with a Crucifix, and a
drumsticks charm. Nobody ever asks about those two. It is always about the badge. One time in
particular, I was serving two gentlemen, who were originally from New York. One of them stopped me
during the visit, and said “That badge. NYPD. Is that you, or a family member?” I told him “It belongs
to my uncle. He just retired after a little better than 20 years. I wear it every day.” I went on to explain
how he was at 9/11 helping everybody he could, he worked his way up the ranks of respect throughout
his entire career, all the while still dedicating his full time and undivided attention to my aunt and two
cousins. This man, who I had never met or seen before, put his arm around me and said “God Bless.
Your uncle is a hero. Don’t you ever forget that.” I have not, and I never will.

We all make poor decisions and feel regret in our life, but what matters most is what and how
you learn from them. Some people never do. I can personally assure you that my uncle has already
learned so much from this, and is willing to accept your decision willingly and with understanding.
Robert Espinel’s lifelong sheet has been perfect and clean up to this point, and there is not a single
doubt in my mind for even a second, that it will not continue to be after this.

Sincerely,
Ryan Espinel
Nephew of Defendant

 

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 56 of 79

Andrew J. Walsh

148 Russek Dr.

Staten Island NY, 10312
917-498-5153

Hon. Edgardo Ramos
United States Courthouse
40 Foley Square

New York, NY 10007

December 12, 2018

Your Honor,

lam writing this letter concerning Robert Espinel. | have known Robert since 1995 first as a colleague,
then a friend, and ultimately a brother-in-law. Ouring this 23+ year period, | have come to know Robert
very well and I feel that he is a good man. It was a surprise to learn of Robert’s involvement in the case
because it goes against what | know of him. Though | understand the gravity of the case, | am hoping the
court will show some compassion for the man | have known for so long.

| first met Robert in the mid-90’s as rookie police officers in the 102 Precinct. Robert and | became fast
friends and he was someone | trusted with my life when we worked together on patrol. Our friendship
quickly developed and | asked Robert to take part in my bridal party. This decision ultimately led to Robert
meeting and falling in love with my sister Jennifer. Robert went from being a close friend to family. Over
the course of his marriage to my sister, | have seen what a wonderful husband and father Robert is. He is
a doting, loving, selfless husband and father. He works tirelessly to care for his family, creating their
dream home, coaching his daughter’s sports teams, and even organizing block parties. Robert focus in life
is his family and | am lucky to call him family.

It is my genuine hope that the court takes this letter into consideration at the time of sentencing. Despite
the current case, | believe that Robert Espinel is an honorable member in of the community, not the
mention my family.

Sincerely,
Andrew Walsh
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 57 of 79

Laura Walsh

4056 Dale View Ave
Seaford, NY 11783
Cell # (516) 524-9936

Dear Judge Ramos:

My name is Laura Walsh and I am writing to urge leniency in the sentencing of my brother-in-
law Robert (AKA Bobby) Espinel. I have known Bobby for more than twenty years (since I was
13-years-old) and during that time I've always known him to be a man of integrity. Bobby is
what I have always wished for in an older brother: he's kind, generous, considerate and one of
the best people I have ever known.

Bobby is the type of person you spend a little time with, and you automatically want to be
friends with him because he is genuinely a nice guy; he is well liked in the community.

When not working extra shifts for the NYPD or spending time with his wife and children, Bobby
is often helping family, friends and neighbors; whether it’s recommending a name for work on
someone’s house, lending a hand or just giving sound advice. Throughout the years Bobby has
especially been a big source of help to me and my family; helping me buy new furniture, doing
work on my parents’ house throughout the years (facilitating the construction, landscaping, snow
shoveling) to helping my disabled parents with rides to doctors or visits to distant family.

Bobby is a good man and a hard worker dedicated to his family. He adores his wife and two
daughters and they him; he is their rock. Please, his family would be devastated without him
and I ask that his sentence be merciful and not punitive.

Thank you for your time and consideration.

Sincerely,

Fauna Wash

Laura Walsh
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 58 of 79

Lynne and Andrew Walsh
4056 Dale View Ave
Seaford, NY 11783
Home# (516) 798-8154

Dear Judge Ramos,

We are writing on behalf of our son-in-law Robert Espinel. He is a good man who was
always proud to be a member of the NYPD. He would volunteer to work extra shifts to provide
for his family and keep NY safe.

Bob is the type of man who would shovel snow for his neighbors and even come over to
our house (2 miles away) to shovel our snow. He is friendly and kind to everyone he meets.

We have had work done around our house recently. We are both disabled in various
ways and can’t get around much. Bob has shopped for items for the work being done and been
our go-between with the workers. We would have been lost without his help.

Bob is a loving family man, who is devoted to his wife and children. He is there for them
and encourages his girls in their schoolwork and coaches and helps out with their extracurricular
activities. They would be crushed and devasted without him.

We are respectfully asking for leniency for Bob. Thank you.

Sincerely,

pac Webk—

Lynne Walsh

pub! Walk

Andrew Walsh
. Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 59 of 79
Honorable Edgardo Ramos

United States District Judge
Southern District of New York

February 1, 2019
Dear Judge Ramos,

My name is Jennifer Espinel. | am writing to share with you what kind of man my
husband, Robert (Bobby) Espinel is and to respectfully request leniency when you
sentence him. We've been married for 19 wonderful years and have been blessed
with two amazing daughters that are currently 16 and 14 years old. The last two
years have been fraught with emotional turmoil, but I’ve tried to focus on the
positive, so | still consider them to be wonderful because we were all together. I'm
hoping and praying that will continue to be the case in the future. As parents, |
think Bobby and | are in the midst of the most challenging portion of parenthood,
raising teenagers. It can be scary and challenging at times. It takes constant
vigilance to make sure that they “stay the course” and do the right thing by
themselves and others. I’m so worried about what effect Bobby’s absence would
have on them.

Bobby is a devoted husband and father. What attracted to me to Bobby when we
met 21 years ago was his friendly, outgoing spirit and his kindness. They shine
through to everyone he meets at all times. I’m so proud to call him my husband. |
love how he is with our children and the example he has always set for them.

Bobby is quick to approach the person who looks uncomfortable in social
situations and engage them in conversation, making them feel welcome and
included. He notices when someone is in need of help and offers it without having
to be asked. An example of this is the time he just went and cut a community
member's lawn after her husband moved out and he noticed it was getting long.
She really appreciated it and told us she had been trying to hire a lawn service, but
was having a hard time getting anyone to show up. Another example of this is that
on any given snow day, | won’t see him for at least four hours. Once he removes
the Snow frofithe TontGPotrR house ne thén THGVES ftbm Teighbor to neighbor

assisting in their snow removal as well. Bobby has shown our children what hard
work looks like, working weekends, holidays, and every bit of overtime possible to
provide for his family and he did so without complaint. He has always made us all
feel loved and cared for, stressing the importance of family.

Bobby has been a true partner to me and a hands-on father from day one. He
helps with the cooking and cleaning. He changed diapers, got up with the girls in
the middle of the night, learned how to make a decent ponytail in their hair, and
taught them how to ride a bike, throw a softball, and make a layup. He recently
taught our older daughter how to drive and has started to take her to look at
colleges. He drives our daughters to and from school, takes them to their
numerous extracurricular activities, and brings them to their monthly orthodontist
appointments and other doctors when necessary. | work full-time as a New York
State Court Clerk, so I'm so thankful that he has been able to do all these things.
My parents used to help us out when the girls were younger, but they have both
recently become disabled. Now, it’s time for us to help them out. Bobby has been
instrumental in this, driving them to doctors appointments, shoveling their snow,
and overseeing a major home renovation that they needed. | can’t imagine our
lives without him in it. He is our “rock” that we count on for everything.

Bobby is a giving member of our local community. He volunteers his time to direct
pedestrian traffic at a neighborhood “haunted house” at Halloween time, so that
all the young kids it attracts are mindful of passing cars as they’re distracted by
the “scary” sights. He volunteered to power wash and repair “the shack” where
they sell refreshments at school athletic events to raise scholarship money for
graduating high school athletes. He has also assisted in selling refreshments at
“the shack.” He has coached both of our daughters in Little League and currently
is an assistant coach for our younger daughter's travel softball team. It has been a
joy watching how the kids on his various teams react to him. They always had so
much fun, and even years later still run over to say hi when they see him. Bobby
not only drives our kids to and from school and sports, but is constantly filling up
our minivan with their classmates as well.

When asked for a favor, many people wonder what they will get in return. My
favorite thing about my husband is he never wonders what he gets in return for
favorite thing about my AtiSban d 1S He Hever wanaers What AY ga (8 return for
helping others. He looks for nothing in return, just knowing he helped others,
makes it all worth while to him. I’m respectfully asking when imposing sentence,
that you not only consider any mistakes he has made, but the abundance of things
he has done right throughout his lifetime.

Thank you for your time and consideration.
Sincerely,

Jennifer Espinel
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 62 of 79

January 18, 2019

Dear Judge Ramos,

My name is Kelly Leggio, I am writing on behalf of Bobby Espinel in hopes that you will grant him
Probation at his upcoming March 8* sentencing hearing.

Let me start by giving you a history, I am 48 year old mother of two girls ages 14 and 10 years old, I
am married to Steve Leggio Lieutenant in the New York City Fire Department. I grew up in Seaford,
New York and now my family and I reside in Seaford. Seaford is a very small, close knit community
so I knew of the Espinel family but 1 did not know them well until recently when my daughter
Alexandra and Allie, (Bobby’s daughter) made the Seaford Junior Varsity Basketball team together.

From the moment the team was formed Bobby was immediately front and center offering rides,
coordinating texts chains and just taking the lead role to helping anyone that needed help. Bobby, at
half time is on the court with the younger siblings playing with them and making sure nobody gets
left out, and while this may seem like nothing it’s something to my 10 year old daughter who is the
only girl amongst boys. And because of Bobby she always feels included and Bobby makes it a point
to make them all feel important by always giving them compliments, for me as a parent it makes me
so happy to see her and the other children feeling this way, they walk off the court after the half time
buzzer filled with smiles and it’s because of Bobby’s interaction with them.

Bobby is always at Allie’s games cheering her and the other girls on, never does he say anything
negative to any of the girls, it's always positive and the girls clearly appreciate the positivity,
especially when their own parents can be negative, they are able to run off a mistake easier with
Bobby in the stands making sure they know “it was a good try” not a mistake they can’t recover from.

It is very clear that Allie is extremely close with her dad and | fear that if he is sentenced to time away
this will be devastating his wife and children especially Allie, she needs him home so he can continue
to be her biggest supporter, she needs both of her parents’ home.

| understand that Bobby had made bad choices but | also understand that Bobby is sorry for those
choices and the impact they have had on his family. I have seen the positive impact Bobby has on his
family and on the community and I am hoping you will be able to see that he is worthy of leniency.

Please know that ] would not take the time to write this letter and have you read it, if ] did not believe
that Bobby was a really good man. He is not only a good man, but he is a great father and friend, my
family and | are proud to call Bobby a friend.

Thank you for taking the time to read this letter we sincerely hope for the Espinel family that you find
he is worthy of a finding of leniency and [ know that if Bobby is able to stay home with his family that
he will continue to be a value to the Seaford Community.

Sincerely Yours

Kelly Aged

Kelly Leggio

2010 Seaford Avenue
Seaford NY 11783
516-314-8523
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 63 of 79

Dawu (Cox - 506 Sauille Read, Mineola, Wy M501

February 12, 2019

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Judge Edgardo Ramos

RE: Robert Espinel
Dear Judge Ramos:

My name is Dawn Cox, and | am writing this letter on behalf of my friend, Bob Espinel. Bob has
been a great, dear friend of mine and has been since 1990. We have shared so many fun times
and huge milestones together in our almost 30-year friendship. | met my husband Kevin, of 20
years, through Bob and our families have been a big and constant part of each other's lives.
Over the years we have celebrated each other’s weddings, the births of our children and he was
there for me when my parents passed away. He has always been very involved with his
Seaford community and he serves as a positive role model. He is defiantly his daughter's
biggest fan!

Bob is someone that | know | can always count and depend on. He is a true-blue friend and |
know 100% that if | ever need help in any situation, he will be there for me and my family in a
heartbeat. He is always a fun and positive person to be around and makes sure everyone is
included and happy.

As | am writing this letter, | find myself to be very sad and so very anxious for Bob, his wife
Jennifer and their two daughters Emily and Allie. His fate and their family’s future rests in your
hands. | pray that you can grant him some sort of leniency.

| understand the severity of this actions and the poor choices he has made, but | do feel in my
heart that he is remorseful and very upset with himself. So many more milestones are in their
very near future. His oldest daughter Emily will be a Senior in High School this coming
September. Senior year is such an exciting time for all that it has to offer. Applying to and
visiting colleges, prom dress shopping, graduation, just to name a huge few. | can not even
imagine the fear that his family is faced with right now, it literally makes my head spin. Bob has
remained positive and strong for the wellbeing of the three ladies in his life. They are all in my
prayers. May God bless him and his family.

Thank you for your time and consideration.
Sincerely,

Dawn Cox - (516) 996-4773
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 64 of 79
February 12, 2019

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

RE: Robert Espinel
To The Honorable Judge Edgardo Ramos:

| have known Bob Espinel for as long as | can remember. We were neighbors in Queens Village, a typical
middle-class neighborhood. Bob and | are part of a group of friends who grew up playing baseball, hockey
and football against each other and then against other groups from the neighborhood.

Of all my friends in this group, Bobby possesses the most common sense and easy-going attitude. When as
little kids playing on our block and our baseball would end up in the “angry neighbors” yard, she would yell
at us for trespassing. Bobby was always the calm one, telling her we were sorry and that we'd try to keep
the ball away. He’s adept at seeing the other side of the story and finding a solution when conflict arises.
That probably explains why he’s been such an asset to his community, volunteering his time and energy
with youth sports and being a great father and husband.

| remember a time about 25 years ago when Bob let me take a ride on his motorcycle. | had lied and told
him | had ridden before and wanted to take a trip around the block. When | ultimately lost contro! around a
corner and took a fall, Bobby didn’t get angry at me. | wasn’t hurt at all, but the bike had some damage.
Bob’s attitude was the bike can be fixed, and he was happy that | wasn't hurt. | paid for the bike repairs and
it was never brought up again except for when we needed a laugh at my expense.

Just last week | asked Bobby for some advice about my car. My lease is coming to an end and as a former
car salesman | wanted his advice. We spoke for a while about my options and within a half hour of ending
our call, he had investigated and found a great interest rate for a car loan so | wouldn't get taken advantage

of by the dealer.

Perhaps my greatest connection with Bobby exists my wife. Bobby had met her years earlier and they
became friends. My wife and | met at a party that Bobby hosted, and the rest is history. My wife and | have
been together ever since and will be celebrating our 20th wedding anniversary this July.

In conclusion | hope these stories have given you some insight into Bobby Espinel the dear friend, caring
neighbor and skilled matchmaker.

| do appreciate you reading this letter and ask that you consider these and the other stories you will hear
from Bobby’s friends, family and neighbors and consider leniency when deciding on an appropriate

sentence.

Sincerely,

 

306 Saville Road
Mineola, NY 11501
516 455 6109
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 65 of 79

February 4, 2019
Dear Judge Ramos,

| would first like to take this opportunity to thank you for taking the time from your busy
schedule to read this letter. | have thought long about what | wanted to say to you and |
will basically just tell you the facts. My name is Karin Kurtz. | am 46 years old and | live in
Massapequa Park with my husband and my two daughters, ages 14 and 11.

| have known Robert Espinel, or as | call him Bobby, for the past 40 years. He lived with
his family around the corner from my house growing up in Queens Village. My older
brother has been best friends with him since childhood. Bobby and | have also been
great friends since then. We had the childhood where we rarely left our block growing up
because there was a big group of friends and we spent most of our days together. | have
endless stories and countless memories of growing up with Bobby, all moments that
bring a smile and laughter to my face. | don’t think there was a time in our lives where
any of us can say that Bobby has not been there for us when needed. As many
friendships fade as you grow older, ours has not. | know we will be friends forever.

That’s just the type of person he is.

He is a devoted husband and honestly one of the best dads around that | know. His wife,
Jennifer and his two girls are lucky to have him. Even with his own busy schedule of work
and family, he has taken his time to attend the games and activities of his friend’s
children as well. That is a rare quality that many do not have. There was one baseball
game in particular that my nephew was playing in. The score was tied and it was going
into the 12" or 13" inning and my daughter was supposed to dropped somewhere one
hour prior. | did not want to miss anything so Bobby offered to take my daughter and
drop her where she needed to be so that | didn’t have to miss the end of the game. My
daughter was as well, very grateful.

| hope that this letter will give you some insight into the type of person Bobby is. | pray
that you will take this all into much consideration when deciding on your sentence for my
good friend, Bobby Espinel.

Sincerely,
: «

ee

Karin Kurtz

474 Atlantic Avenue
Massapequa Park, NY. 117762
(516) 805-5515
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 66 of 79

Steven V. Troche
39 Hill Street
Floral Park, NY 11001
516-993-0312
svt925@yahoo.com

January 12, 2019
The Honorable Ramos
The United States District Court
Southern District of New York
Re: Robert W. Espinel
Dear Honorabie Sir:

lam a retired New York City firefighter. Mr. Robert Espinel informed me that he is facing charges related to conspiracy
to commit bribery, in light of these circumstances, | am happy to offer an endorsement of Mr. Espinel’s good character.

| have known Mr. Espinel for more than 40 years. He is an extremely good friend of mine from childhood and our
familles are very close.

Robert was always a stand-up person throughout my entire life. He is like a brother to me, and as a child, he was there
for my family whenever we needed something. Even in dealing with the loss of his mother at a very young age, he
managed to still be there for others. My mother was a single mother, and he would often come by my house to ask her
if she needed anything and would offer to help her if there was something that needed to be done. Throughout the
years Robert was always the type of person who would be there for me in a heartbeat - for any reason. When | was sick
with 9/11 related cancer, he was always the first to reach out to me and offer to take me to and from the hospital for
treatments, or even watch my newborn child. He offered to help in any way that he could. | have been cancer free for 6
years now, and even to this day, he always calls and checks in to see how | am doing.

My wife is a New York City teacher and for her social studies class she had been looking for community helpers, such as
police officers and fire fighters, to come in to speak to her second graders about their careers. Robert was the first to
volunteer to go to her class to speak to the students about being a police officer and what the career entails.

Robert is needed at home by his wife, Jennifer, and two daughters, Allison and Emily. Allison and Emily are two
wonderful girls who are kind and caring and have Jearned this from both of their parents. They are both in high school
and play sports. Robert is always by their side, cheering them on and supporting them constantly. They would be
devastated if they didn’t have this daily encouragement from their father. Adolescence is a difficult time as it Is, and the
loss of daily interaction and support by their father would greatly impact their schooling and as well as their mental
health.

Please consider the above information and the impact any jail time would have on Robert's family and friends. My
family and | praying for Robert and his family.

Sincerely,

Sol) Lee

"Steven V. Troche
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 67 of 79

Drew Tice

1707 Cherrywood Place
Seaford, NY 11783
(516) 509-6025

November 8, 2018

Dear Judge Ramos,

It is my honor to write this letter on behalf of my good friend and neighbor Robert ‘Bobby’ Espinel. I've
known Bobby and his family since my wife and | purchased our home down the block from him in
February 2017.

Having grown up and lived in a different town for most of our lives, the prospect of living in a new place,
developing relationships and friendships, at times seemed daunting. What stood out to me in particular
was how outgoing and welcoming Bobby was from the start, before we even closed on the house. |
remember the first day we met Bobby, when we came to see the house with our realtor, he pulled up
alongside the driveway to introduce himself. He had his two daughters in his minivan on the way to one
of many sporting events he is always attending. He was his boisterous, authentic self right from the start
and it felt like we had known him for years. He reassured us of how safe the block is, what a great place
it is to raise children and how all of the neighbors care for one another like family. in that moment my
wife and | thought that if Bobby was any indication of the type of people living here, we had hit the
jackpot!

As a professional pilot, | spend many nights away from home, which can certainly be difficult for my wife
and I. Bobby and his wife Jen are always looking out for Nicole, inviting her to join them when going out
to dinner, to watch the varsity football games, to go for a bike ride or walk with the dogs, or to join them
in whatever else might be going on that day. While I’m gone, Bobby is the first on the block after a
snowstorm to ensure that our driveway and sidewalk are plowed so that Nicole can get out and get to
work. Upon hearing of Nicole’s debilitating fear of spiders and crickets, he insisted that she contact him
any time day or night and he’d happily come over and exterminate. Bobby is the type of friend who
always goes above and beyond, and who you feel comfortable asking to do you a favor big or small.

Lastly, the highest testament to Bobby’s character is the warmth, kindness and loving nature of his
family. His wife Jen is a sweetheart and together they have raised Emily and Allie to become highly
respectful, well spoken, delightful young women, which is quite rare to find amongst teenagers these
days. They are a close-knit, loving family and inspire my wife and | about the type of family we'd like to
have one day. Please feel free to reach out to me for any further questions at my cell phone number
listed above.

Respectfully,

“Ne

Drew Tice
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 68 of 79

Dear Judge Ramos:

I have known Bobby Espinel for 15 years, living on the same block with him in
Seaford since 2004. Bobby has been one of the main reasons we stayed in our
neighborhood, as he treats us and our other neighbors not just as friends but also as
a second family. Bobby has gone out of his way to help my family personally,
whether it is letting our puppy out when my wife and me are at work, to helping me
change a tire in the pouring rain. Bobby is a man of integrity, and I have the utmost
respect for him. When Superstorm Sandy hit our area in 2012, Bobby was one of the
only houses on the block that had a generator. He ran extension cords to three
neighboring houses, only using one light in his house at times in order to power our
neighbor's refrigerator, who had just had a baby. His only thoughts were for making
sure our neighbor would be able to keep the bottles from going bad. Judge Ramos, I
ask that you please grant lenience on my neighbor and friend. Thank you for your
time and consideration in this matter.

Sincerely,
Timothy Fox

Ty
| Wie a
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 69 of 79

Judge Ramos

January 31, 2019

Character reference letter for court

Honorable Judge Ramos,

| am writing this letter to provide a character reference about Robert “Bobby” Espinel who | have known
as a friend for over 10 years.

| am fully aware of the charges brought against Bobby. Bobby is person who would help anyone as he is
the guy who coaches his daughter’s softball teams, who is always willing to snowplow the neighbor's
walkways, he is quick to lend a hand when someone needs a bush pulled out bushes or even putting
chemicals in a pool when someone is out of town. | have been to his house for dinner several times and |
have always had the upmost respect for him. He even helps coordinate the annual block party. He hosted
an annual Easter egg hunt in his back yard for several years as the kids on the block were young. He isa
friendly and nice family oriented person who | am proud to call my friend.

| can confirm in the time that | have known Bobby that he is reliable, trustworthy and a decent individual.

Craig k
1662 Cherrywood Place
Seaford, NY 11783

516-727-1280
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 70 of 79

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

January 22, 2019

Re: Robert Espinel
To The Honorable Judge Edgardo Ramos:

As a business owner and an educator in the community, we are writing on behalf of Robert
Espinel. We have known Mr. Espinel as a good friend and parent volunteer for the last eleven
years. We were troubled and surprised to hear about his recent case as he has always been a
responsible citizen as well as a dedicated husband and father. It is for this reason that we have
chosen to write this letter of reference. We understand the seriousness of this matter however,
hope the court will show him some leniency.

Mr. Espinel has always been an upstanding citizen. He has volunteered his time for many groups
in the Seaford Community. He has offered his time to coach in the Seaford Little League and
PAL organization. Mr. Espinel also gave his time to the Seaford School District when volunteers
were needed for various events like an overnight event at the elementary school. Outside of
school functions, Mr. Espinel volunteered his time to help construct and set up games for the
physically challenged at our wheelchair transportation company for several years. As parents, we
allow our own children to play and sleep over at his home and entrust him and his family to take
them to events when we were not available.

In addition to our friendship, Mr. Espinel has been an upstanding member of the community. It is
unfortunate that he has made some bad decisions resulting in this case. While we were surprised
to hear of this misconduct, it comes as no surprise that he is ready to accept responsibility for his
actions. We believe that as he moves forward, for his family’s sake, he will emerge a better
person. He has expressed remorse in making such a serious mistake and we believe in his ability
pay his debt to society.

It is our hope that the court takes this letter into consideration at the time of sentencing. Despite

the current case, we still consider Robert Espinel to be a valuable member of the community and
a good person.

Daniel Walsh Angela Walsh
3879 Waverly Avenue 3879 Waverly Avenue
Seaford, NY 11783 Seaford, NY 11783

516-221-3107 516-221-3107
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 71 of 79

November 21, 2018

Honorable Edgardo Ramos
United States District Judge
Southern District of New York

Dear Judge Ramos,

We are writing to you on behalf of Robert Espinel, a great friend, wonderful neighbor and
amazing family man. Bobby as we call him, moved onto our block 13 years ago. He truly is the
glue that has bonded us into a family. We are an extremely close block and always refer to
ourselves as ‘The Cherrywood Family’. As new families have moved in, Bobby is the first to
welcome them into our family. Bobby is the first one outside on a snow day, we wake to the
sound of his snow blower. If you look outside you literally see him snow blowing the entire
block, up one side of the street and down the other. Bobby is always the first one to show when
anyone on the block needs help. He has helped us a great number of times, whether it was
moving a piece of furniture, helping with the car or taking his shoes and socks off to drain our
extremely flooded basement. Always the first one on the scene and the one who rallies everyone
together when one of us are in need. If you think of Bobby, you think of someone who can never
do enough for others. It’s his nature, looking out for others clearly is something that makes him
happy. Not only is Bobby always dependable to his neighbors, but it is clear how much his
family depends on him. He is clearly the ‘go to’ in his house. Teaching Allie to bat and teaching
Emily to drive, are only a couple of tasks he finds pleasure in doing between carpooling,
volunteering, keeping the house in order and making sure the girls see Dad at every event.

Bobby is always sitting front and center with the proudest smile on his face! Bobby extends
himself well beyond his family and our block, he is a staple of our entire community.

Not only have we been blessed with Bobby as a neighbor, but as an extension to our family. Our
fourteen-year-old daughter, Ava has grown up with Alison Espinal since the age of one. The
girls are best friends and Bobby has been an amazing role model to both of my children. He has
been the ‘go to’ carpool dad, my daughter’s motivating softball coach and always the one who
celebrates our children’s accomplishments. Throughout the years he has been the biggest fan to
both of our children. Although my son is a few years younger than the girls, he adores Bobby
and loves spending time with him. On many occasions, Bobby is outside giving baseball
pointers to Justin or just having a football catch with him. Bobby is a truly genuine individual
and my children sense that. The Espinel house is always a house that we feel secure with our
children being there. We trust this man completely with our most precious possessions and
know he is always out for the best interest of others before himself. Bobby has proven this to be
true on countless occasions!
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 72 of 79

Anyone who comes in contact with Bobby will experience all that we’ve shared in just one

encounter. Thank you for taking the time to understand who Robert Espinel is and what he
means to so many people.

Sincerely,

LEE
ie Oh

Frank and Michele DiScala
1686 Cherrywood Place
Seaford, New York 11783
(516) 445-4131
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 73 of 79

January 29, 2019
Dear Judge Ramos,

Kindly accept this letter as a character reference for my friend and neighbor Robert Espinel.
Robert is a kind and caring neighbor that I have had the pleasure of knowing for the past four
years.

Robert and his family have welcomed my family whole heartedly to Cherrywood Place and gave
us a sense of belonging from the day we moved in. Robert is consistently looking to help build
our neighborhood community camaraderie and keep our block safe. He is very involved in the
community and helps local youth programs that many of our neighborhood children participate
in.

Robert was one of the first neighbors to greet and welcome my family to the neighborhood.
“Bobby” as everyone on the block calls him, is always looking to lend a hand. He has helped me
on many occasions by lending tools, helping with snow removal or giving advice on navigating
the neighborhood. Bobby is a dependable and caring person. My family and I are lucky to call
Bobby a neighbor and more importantly, a friend.

Thank you for your time and consideration.

Sincerely,

Anthony Hovanec
1674 Cherrywood P1
Seaford NY, 11783
631-678-6746

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 74 of 79

January 21, 2019
Dear Judge Ramos,

| am writing to better inform you of Robert Espinel's character outside of the events
relative to his court appearances. “Bobby” as we call him in Seaford, N.Y. has been nothing but
the consummate neighbor. From the moment ! moved to Seaford he began to help me get my
life started which was particularly daunting with a newborn a child.

He allowed me to use his tools and would often lend a hand around my home. He
always let me know to contact him if | needed anything at all. Most recently he assisted me in
removing a tree from property that took several hours to accomplish. He also watched my son
sitting in the driveway overlooking a new basketball hoop that was still in the packaging. Bobby
decided to put it together without hesitation for my son, a task that took nearly 6 hours to
complete. The joy it brought to my son's face along with the other children on the block was
indescribable.

What is also important to note is his relationship with his family. He is always there for
everyone in Seaford, but he is truly a family man first. Driving his two daughters to sporting
events along with other children from our town. He is his wife’s best friend and she is his. He
also deeply cares for his father, brother, and in-laws who will often come over for Sunday dinner.
Bobby has gone above and beyond the average neighbor by coordinating a Cherrywood Place
Easter Egg Hunt to overseeing a block party for friends, family, and neighbors. | will periodically
see Bobby and his family at Saint William the Abbot on Jackson avenue in Seaford.

My hope is that this letter will provide you with some insight into the type of person
Bobby truly is. Please contact me with any questions or concerns regarding Bobby character.
Sincerely,

Thomas Schwartz 646-464-2264, 1699 Cherrywood Place, Seaford, New York 11783
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 75 of 79

January 8, 2019
To Judge Ramos,

I am writing to you with regard to a friend of ours, Robert (Bobby) Espinel. We have
known Bobby for about 12 years. We met within the Seaford community, our home
town. We first met in a dance studio where our daughters took dance. Weekly, we sat in
the waiting area, chatting, while our daughters participated in their 4 year old dance
class. He was extremely friendly, easily engaging in conversation with the group. Ata
later date, our daughters participated in the Seaford Broncos cheer team together, where
our paths crossed again. After spending many hours at practices, games and cheer
competitions we began to know each other even more and became friends. We saw each
other frequently as our daughters went to school together, were friends and seemed to
participate in the same Seaford activities. Even as our daughters interests went in
different directions we have remained friends with both Bobby and his wife, Jen. We
always enjoy their company. We try to get together as often as we can, gathering at a
friend's house, the beach or out to a restaurant. Bobby is kind, thoughtful, funny, a great
story teller, and always there to help. He has been supportive to us when we had a death
in the family, always willing to give our kids rides if needed and most recently helped us
out with his car when we had our car breakdown. He is certainly a friend we can count
on.

Bobby is a family man and very involved in his daughters activities. Another side we
know of Bobby is as a volunteer softball coach. Our daughter had the opportunity to be
on his team for a season. He was encouraging and instructive to each and every player.

Bobby is a terrific, valued friend, who we are grateful to know.

Sincerely,

Christine and Kevin McLaugtiin

2150 Parkside Drive
Seaford, NY 11783
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 76 of 79

Louis Gomez, Jr.
92-36 217" Street
Queens Village, NY 11428
gomezgovo@hounail.com

917-806-3797

 

February 20, 2019

The Honorable Judge Ramos
The United States District Court
Southern District of New York

Dear Judge Ramos:

I am writing to tell you about my great friend, Robert Espinal.

I have known Robert for over 30 years. I can assure you that he is sick at what he has put his
family and friends through. He is remorseful. I haven’t been able to see him these past few years
due to the fact, he is down in the dumps and has not been himself. We do talk and text as often
as we can. I can honestly say, he is definitely not the kind of man that breaks the law. He truly is
an honesty, caring, and fun to be around person.

In fact, Robert is one of the most respectable individuals I know. He has grown to very
admirable amongst us, his friends. He is a proud and an adoring husband of 20 years, brother,
and friend. Most importantly, a loving father of 2 daughters, whom he cherishes more than
anything in this world. His time is spent endlessly making his girls and wife his first priority.

I have respected Robert because of his determination to make sure al! of our friends remained in
contact with one another. Friendship, as well as family ties, are very important to him. His love
for his family and friends IS something to be admired. He is always there when called upon.

With all sincerity. I don’t consider Robert just a friend. He is a “brother”. No words can describe
the loyalty he provides to me and my family. With this letter, I do hope I have provided you with
some insight into the thru Robert Espinal. | hope you will also consider Robert’s efforts in his
commitment to his family, as you will be sentencing him for his crime.

Sincerely,

bey

Louis Gomnez, Jr.
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 77 of 79

Dear Judge Ramos, 2/1/2019

| am writing this letter on behalf of Robert Espinel. | am his neighbor, his friend and we
also coached our daughters together. We coached softball for couple years, he always
made it fun for the girls, he always gave them 100%! He is so great with the kids!

Bob is our neighborhood watch! He always would give me a call to make sure we were
ok if he felt like something was suspicious, as an example | would get a phone call from
Bobby “Chrissy | see your upstairs window is open (winter months) is everything ok?”,
“Hello just calling to let you know you left your window open in your car” or “Chrissy |
see your tail light is out on your car, you need to get that fixed.” Always looks out for
us!!

Also | am the Vice President of the Seaford Booster Club. He is a big help to the Club.
He came for a whole day to power wash our shack that we have and renovated the
whole shack for us. Whenever we needed volunteers for anything he was always there
for us! This Seaford Community is very grateful for people like him!

Thank you for your time,

C2 Qube

Christine Del Prete

Vice President Seaford Booster Club
3991 Clark Street

Seaford NY 11783

(516) 532-3467
 

 

17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 78 of 79

Case 1

 

Ud

 

 

 

 

 

 

\
|

 
Case 1:17-cr-00398-ER Document 78-1 Filed 04/15/19 Page 79 of 79

March 4, 2019
Dear Judge Ramos,

My name is Regina Karaman and | am offering my character reference for Bobby
Espinel to whom | have personally known for over 5 years as my friend.

Bobby Espinel has always been a positive member of the Seaford Community. | met
Bobby while our daughters were playing youth sports together. He was and is always
willing to help in any way her can. He would offer assistance to the team coaches and
many years even managed teams himself. He was always encouraging to the girls on
the team and friendly with all the parents. Throughout the years | have always found
Bobby to be a pleasure to deal with. He recently volunteered his time to help refurbish
the snack stand at the high school. In addition, Bobby Espinel has always been a
family-oriented person and a regular presence at his children’s activities.

Please do not hesitate to contact me if you should require any further information.

Sincerely,

Hogena Kowaman
Regina Karaman

Home Phone: (516) 781-1764
Cell Phone: (516) 395-1998
